 
Exhibit 10.1

 
Published CUSIP Number: ___________________
 
CREDIT AGREEMENT
 
 
among
 
 
VECTREN CAPITAL, CORP.,
as Borrower,
 
VECTREN CORPORATION,
as Guarantor,
 
THE LENDERS SIGNATORY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agent
UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent,
and
 
BANK OF AMERICA, N.A.,
as Administrative Agent and LC Issuer
 
 
Dated as of September 11, 2008
 
 
BANC OF AMERICA SECURITIES LLC
LEAD ARRANGER AND BOOK RUNNER






 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
Page
 
ARTICLE I   DEFINITIONS
1
ARTICLE II   THE CREDITS
14
 
2.1.
Commitments
14
 
2.2.
Required Payments; Termination
14
 
2.3.
Ratable Loans
14
 
2.4.
Types of Advances
14
 
2.5.
Facility Fee; Reductions in Aggregate Commitment
14
 
2.6.
Minimum Amount of Each Advance
15
 
2.7.
Optional Principal Payments
15
 
2.8.
Method of Selecting Types and Interest Periods for New Advances
15
 
2.9.
Conversion and Continuation of Outstanding Advances
16
 
2.10.
Changes in Interest Rate, etc
16
 
2.11.
Rates Applicable After Default
16
 
2.12.
Payments Generally; Administrative Agent’s Clawback
17
 
2.13.
Notes; Telephonic Notices
18
 
2.14.
Interest Payment Dates; Interest and Fee Basis
18
 
2.15.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
19
 
2.16.
Lending Installations
19
 
2.17.
Issuance of Letters of Credit
19
 
2.18.
Use of Proceeds
27
 
2.19.
Increases in Aggregate Commitment
27
ARTICLE III   YIELD PROTECTION; TAXES
28
 
3.1.
Yield Protection
28
 
3.2.
Changes in Capital Adequacy Regulations
29
 
3.3.
Availability of Types of Advances
29
 
3.4.
Funding Indemnification
29
 
3.5.
Taxes
30
 
3.6.
Lender Statements; Survival of Indemnity
32
 
3.7.
Replacement of Lenders
33



 
- i -

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page


ARTICLE IV   CONDITIONS PRECEDENT
33
 
4.1.
Initial Credit Extension
33
 
4.2.
Each Credit Extension
34
ARTICLE V   REPRESENTATIONS AND WARRANTIES
35
 
5.1.
Existence and Standing
35
 
5.2.
Authorization and Validity
35
 
5.3.
No Conflict; Government Consent
35
 
5.4.
Financial Statements
36
 
5.5.
Material Adverse Change
36
 
5.6.
Taxes
36
 
5.7.
Litigation and Contingent Obligations
36
 
5.8.
Subsidiaries
37
 
5.9.
ERISA
37
 
5.10.
Accuracy of Information
37
 
5.11.
Regulation U
37
 
5.12.
Material Agreements
37
 
5.13.
Compliance With Laws
37
 
5.14.
Ownership of Properties
37
 
5.15.
Plan Assets; Prohibited Transactions
38
 
5.16.
Environmental Matters
38
 
5.17.
Investment Company Act
38
 
5.18.
Insurance
38
 
5.19.
Solvency
38
 
5.20.
Reportable Transaction
39
ARTICLE VI   COVENANTS
39
 
6.1.
Financial Reporting
39
 
6.2.
Use of Proceeds
41
 
6.3.
Notice of Default
41
 
6.4.
Conduct of Business
42
 
6.5.
Taxes
42



 
- ii -

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page



 
6.6.
Insurance
42
 
6.7.
Compliance with Laws
42
 
6.8.
Maintenance of Properties
43
 
6.9.
Inspection
43
 
6.10.
Dividends
43
 
6.11.
Indebtedness
43
 
6.12.
Merger
44
 
6.13.
Sale of Assets
45
 
6.14.
Investments and Acquisitions
45
 
6.15.
Liens
45
 
6.16.
Affiliates
46
 
6.17.
Leverage Ratio
47
 
6.18.
Certain Restrictions
47
ARTICLE VII   DEFAULTS
47
ARTICLE VIII   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
49
 
8.1.
Acceleration
49
 
8.2.
Remedies Not Exclusive
50
 
8.3.
Deposit to Secure Reimbursement Obligations
50
 
8.4.
Subrogation
51
 
8.5.
Amendments
51
 
8.6.
Preservation of Rights
51
ARTICLE IX   GENERAL PROVISIONS
52
 
9.1.
Survival of Representations
52
 
9.2.
Governmental Regulation
52
 
9.3.
Headings
53
 
9.4.
Entire Agreement
53
 
9.5.
Several Obligations; Benefits of this Agreement
53
 
9.6.
Expenses; Indemnification
53
 
9.7.
Numbers of Documents
55
 
9.8.
Accounting
55



 
- iii -

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page


 

 
9.9.
Severability of Provisions
55
 
9.10.
Nonliability of Lenders
55
 
9.11.
Treatment of Certain Information; Confidentiality
56
 
9.12.
Nonreliance
57
 
9.13.
Disclosure
57
 
9.14.
USA PATRIOT Act
57
 
9.15.
Letter of Credit Amounts
57
 
9.16.
No Advisory or Fiduciary Responsibility
57
ARTICLE X   THE ADMINISTRATIVE AGENT
58
 
10.1.
Appointment and Authority
58
 
10.2.
Rights as a Lender
58
 
10.3.
Exculpatory Provisions
58
 
10.4.
Reliance by Administrative Agent
59
 
10.5.
Delegation of Duties
60
 
10.6.
Resignation of Administrative Agent
60
 
10.7.
Non-Reliance on Administrative Agent and Other Lenders
61
 
10.8.
Agent May File Proofs of Claim
61
 
10.9.
No Other Duties, Etc
61
ARTICLE XI   SETOFF; RATABLE PAYMENTS
62
 
11.1.
Setoff
62
 
11.2.
Ratable Payments
62
ARTICLE XII   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
62
 
12.1.
Successors and Assigns Generally
62
 
12.2.
Assignments by Lenders
63
 
12.3.
Register
64
 
12.4.
Participations
64
 
12.5.
Limitations upon Participant Rights
65
 
12.6.
Certain Pledges
65
 
12.7.
Resignation as LC Issuer after Assignment
65
ARTICLE XIII   GUARANTY
66




 
- iv -

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
(continued)
Page


 

 
13.1.
GUARANTY
66
 
13.2.
Waivers
66
 
13.3.
Guaranty Absolute
66
 
13.4.
Acceleration
67
 
13.5.
Marshaling; Reinstatement
67
 
13.6.
Delay of Subrogation
68
ARTICLE XIV   NOTICES
68
 
14.1.
Notices; Effectiveness; Electronic Communication
68
 
14.2.
Change of Address
70
ARTICLE XV   COUNTERPARTS
70
ARTICLE XVI   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
71
 
16.1.
CHOICE OF LAW
71
 
16.2.
CONSENT TO JURISDICTION
71
 
16.3.
WAIVER OF JURY TRIAL
71



 
- v -

--------------------------------------------------------------------------------

 

 
PRICING SCHEDULE
   
Schedule I
Commitments
Schedule 5.7
Litigation
Schedule 5.8
Subsidiaries and Other Investments
Schedule 5.14
Indebtedness and Liens
Schedule 5.16
Environmental Matters
Schedule 6.18
Certain Restrictions
Schedule 14.1
Notice Information
   
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Borrowing Notice
Exhibit C
Form of Compliance Certificate
Exhibit D
[intentionally omitted]
Exhibit E
Form of Assignment and Assumption
Exhibit F
Form of Increase Request


 
- vi -

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This Agreement, dated as of September 11, 2008, is among VECTREN CAPITAL, CORP.,
VECTREN CORPORATION, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
Co-Syndication Agent, UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agent
(such institutions, the “Syndication Agents”) and BANK OF AMERICA, N.A., as LC
Issuer and as Administrative Agent.  The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
As used in this Agreement:
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which Borrower or any of
its Subsidiaries (i) acquires any going business or all or substantially all of
the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
 
“Additional Lender” has the meaning specified in Section 2.19.
 
“Administrative Agent” means Bank of America, N.A., in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 14.1, or such other address or
account as the Administrative Agent may from time to time notify Borrower and
the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.
 
“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans made on the same
Borrowing Date (or date of conversion or continuation) by the Lenders to
Borrower of the same Type and, in the case of Eurodollar Advances, for the same
Interest Period.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.  On the date
hereof, the amount of the Aggregate Commitment is $120,000,000.
 
“Aggregate Outstanding Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of the Advances at such time plus (ii) the LC
Obligations at such time.
 
“Agreement” means this Credit Agreement, as it may be amended or modified and in
effect from time to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.4.
 
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate.”  The “prime rate” is a rate set by Bank of
America based upon various factors including, without limitation, Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
and Letter of Credit fees at such time as set forth in the Pricing Schedule.
 
“Applicable Margin” means, at any time, with respect to Advances of any Type at
any time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type, as set forth in the Pricing Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Banc of America Securities LLC, as Lead Arranger and Book
Runner.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.2), and accepted by the Administrative Agent, in substantially the
form of Exhibit E or any other form approved by the Administrative Agent.
 

 
2

--------------------------------------------------------------------------------

 

“Authorized Officer” means any Vice President, the Secretary, the Treasurer, the
Assistant Secretary and Assistant Treasurer of Borrower, acting singly.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Borrower” means Vectren Capital, Corp., an Indiana corporation, and its
successors and assigns.
 
“Borrower Materials” has the meaning specified in Section 6.1.
 
“Borrowing Date” means a date on which a Credit Extension is made hereunder.
 
“Borrowing Notice” has the meaning specified in Section 2.8.
 
“BSA” has the meaning specified in Section 6.7.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, New York and Indianapolis for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and Indianapolis for the conduct of
substantially all of their commercial lending activities.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Collateralize” has the meaning specified in Section 2.17.7.
 
“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.
 
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 30% or more of the outstanding shares of voting stock of
Guarantor, (ii) the occurrence during any period of twelve (12) consecutive
months, commencing before or after the date of this Agreement, pursuant to
 

 
3

--------------------------------------------------------------------------------

 

which individuals who on the first day of such period were directors of
Guarantor (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office) cease to
constitute a majority of the Board of Directors of Guarantor or (iii) Guarantor
shall cease to own, free and clear of any Lien, 100% of the issued and
outstanding capital stock of Borrower.
 
“Closing Date” means the first date all the conditions precedent in Section 4.1
are satisfied or waived in accordance with Section 8.5.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Letters of Credit issued upon the application of,
Borrower in an aggregate amount not exceeding the amount set forth opposite its
name on Schedule I or as set forth in any Assignment and Assumption relating to
any assignment that has become effective pursuant to Section 12.2.4, as such
amount may be modified from time to time pursuant to the terms hereof.
 
“Commitment Termination Date” means September 10, 2009, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.
 
“Consolidated Indebtedness” means at any time the Indebtedness of a Person and
its Subsidiaries calculated on a consolidated basis as of such time.
 
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of a Person and its Subsidiaries calculated on a consolidated basis as of such
time.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person
(other than accounts payable of such Person’s Subsidiary arising in the ordinary
course of such Subsidiary’s business payable on terms customary in the trade),
or agrees to maintain the net worth or working capital or other financial
condition of any other Person, or otherwise assures any creditor of such other
Person against loss, including, without limitation, any comfort letter,
operating agreement or take-or-pay contract.
 
“Conversion/Continuation Notice” has the meaning specified in Section 2.9.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Guarantor or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.
 
“Credit Extension” means the making of an Advance or the issuance of or
participation in a Letter of Credit hereunder.
 
“Default” means an event described in Article VII.
 

 
4

--------------------------------------------------------------------------------

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in LC Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder unless such failure has been cured, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.2.3, 12.2.5 and 12.2.6 (subject to such consents, if
any, as may be required under Section 12.2.6).
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of Borrower,
Guarantor or any of their respective Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Eurodollar Advance” means an Advance which bears interest by reference to the
applicable Eurodollar Rate.
 
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:




 
Eurodollar Rate  =  
Eurodollar Base Rate
   
1.00 – Eurodollar Reserve Percentage
 

 
Where,


“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or

 
5

--------------------------------------------------------------------------------

 

other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for United States Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period.  If such rate
is not available at such time for any reason, then the “Eurodollar Base Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in United States Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.


“Eurodollar Loan” means a Loan which bears interest by reference to the
applicable Eurodollar Rate.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Existing Indebtedness” has the meaning specified in Section 6.11.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole
 

 
6

--------------------------------------------------------------------------------

 

multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
 
“Fee Letter” means that certain letter agreement dated August 26, 2008 among
Borrower, Guarantor, the Administrative Agent and the Arranger.
 
“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options or
(iii) to the extent not otherwise included in the foregoing, any Rate Hedging
Agreement.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin for Floating Rate
Advances, in each case changing when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).
 
“Guaranteed Obligations” has the meaning specified in Section 13.1.
 
“Guarantor” means Vectren Corporation, and its successors and assigns.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including,
without limitation, petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
 
“Honor Date” has the meaning specified in Section 2.17.3.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in
 

 
7

--------------------------------------------------------------------------------

 

the trade), (iii) obligations, whether or not assumed, secured by Liens or
payable out of the proceeds or production from property now or hereafter owned
or acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances or other instruments, (v) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations (other than Contingent Obligations
with respect to primary obligations (other than Indebtedness) of Subsidiaries,
which primary obligations are not prohibited by this Agreement), (viii)
reimbursement and other obligations in connection with letters of credit, (ix)
Net Mark-to-Market Exposure of Rate Hedging Agreements and other Financial
Contracts, (x) Synthetic Lease Obligations and (xi) any other obligation for
borrowed money or other financial accommodation which in accordance with
Agreement Accounting Principles would be shown as a liability on the
consolidated balance sheet of such Person.
 
“Intercompany Indebtedness” has the meaning specified in Section 6.11(iv).
 
“Interest Period” means, with respect to any Eurodollar Advance, a period of
one, two, three or six months commencing on a Business Day selected by Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third or sixth succeeding month, such Interest Period shall
end on the last Business Day of such next, second, third or sixth succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; any deposit accounts
and certificate of deposit owned by such Person; and structured notes,
derivative financial instruments and other similar instruments or contracts
owned by such Person.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the LC Issuer and Borrower (or any Subsidiary) or in favor of the LC
Issuer and relating to such Letter of Credit.
 
“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Pro Rata Share.
 
“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Advance.
 

 
8

--------------------------------------------------------------------------------

 

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“LC Issuer” means Bank of America in its capacity as issuer of Letters of Credit
hereunder.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount of all Letters of Credit outstanding at such
time plus (ii) the aggregate unpaid amount at such time of all reimbursement
obligations in respect of the Letters of Credit.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on Schedule 14.1 hereof or otherwise selected by
such Lender or the Administrative Agent pursuant to Section 2.16.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the LC Issuer.
 
“Letter of Credit Sublimit” means an amount equal to $40,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitment.
 
“Letters of Credit” means standby and commercial letters of credit now or
hereafter issued by the LC Issuer from time to time at the request of, and for
the account of, Borrower issued pursuant to this Agreement.
 
“Letter of Credit Fee” has the meaning specified in Section 2.17.9.
 
“Lien” means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).
 
“Loan Documents” means this Agreement, the Fee Letter, the Notes, any Letter of
Credit Application and any other documents or instruments now or hereafter
executed and delivered by or on behalf of Borrower to the Administrative Agent
or the Lenders to further evidence or govern the Obligations.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Guarantor and its Subsidiaries taken as a whole, (ii) the ability of Borrower or
Guarantor to perform its obligations under the Loan
 

 
9

--------------------------------------------------------------------------------

 

Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Administrative Agent, the LC Issuer or the
Lenders thereunder.
 
“Material Indebtedness” has the meaning specified in Section 7.5.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage Indenture” means the Mortgage and Deed of Trust, dated as of April 1,
1932, between Southern Indiana Gas and Electric Company and Bankers Trust
Company (as supplemented from time to time before or after the date hereof by
various supplemental indentures thereto).
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which Borrower or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Hedging Agreements or other Financial
Contracts.  “Unrealized losses” means the fair market value of the cost to such
Person of replacing such Rate Hedging Agreement or other Financial Contract as
of the date of determination (assuming the Rate Hedging Agreement or other
Financial Contract were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Hedging Agreement or other Financial Contract as of the date of
determination (assuming such Rate Hedging Agreement or other Financial Contract
were to be terminated as of that date).
 
“Non-U.S. Lender” has the meaning specified in Section 3.5(iv).
 
“Notes” means the Revolving Credit Notes.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, reimbursement obligations under the Letters of Credit, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of Borrower to the Lenders or to any Lender, the LC Issuer, the
Administrative Agent or any indemnified party arising under the Loan Documents.
 
“OFAC” has the meaning specified in Section 6.7.
 
“Other Taxes” has the meaning specified in Section 3.5(ii).
 
“Participants” has the meaning specified in Section 12.4.
 
“Payment Date” means the last Business Day of each month.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 

 
10

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which Borrower or any member of the Controlled Group may have any
liability.
 
“Platform” has the meaning specified in Section 6.1.
 
“Pro Rata Share” means, as to any Lender, when used with reference to an
aggregate or total amount, an amount equal to the product of (a) such aggregate
or total amount, multiplied by (b) a fraction, the numerator of which shall be
the sum of such Lender’s Commitment (or, if the Commitments have been
terminated, the sum of such Lender’s outstanding Revolving Loans and
participations in outstanding Letters of Credit) and the denominator of which
shall be the Aggregate Commitment (or, if the Commitments have been terminated,
the sum of the total outstanding Revolving Loan Advances and the aggregate face
amount of outstanding Letters of Credit).
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Public Lender” has the meaning specified in Section 6.1.
 
“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants.
 
“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including, without limitation, all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all Rate Hedging Agreements, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Hedging Agreement.
 
“Register” has the meaning specified in Section 12.3.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the
 

 
11

--------------------------------------------------------------------------------

 

purpose of purchasing or carrying margin stocks applicable to member banks of
the Federal Reserve System.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances and participations in outstanding Letters of
Credit.
 
“Revolving Credit Notes” means the Revolving Credit Notes, each substantially in
the form of Exhibit A hereto, duly executed by Borrower to the respective
Lenders to evidence the Revolving Loans, including any and all renewals,
extensions, replacements and modifications thereof.
 
“Revolving Loan” has the meaning specified in Section 2.1.
 
“Revolving Loan Advance” means an Advance under the Commitments.
 
“Risk-Based Capital Guidelines” has the meaning specified in Section 3.2.
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Single Employer Plan” means a Plan maintained by Borrower or any member of the
Controlled Group for employees of Borrower or any member of the Controlled
Group.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
 

 
12

--------------------------------------------------------------------------------

 

ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of Borrower.
 
“Subsidiary Existing Indebtedness” has the meaning specified in Section
6.11(vi).
 
“Substantial Portion” means, with respect to the Property of Borrower and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Borrower and its Subsidiaries as would be shown in the consolidated
financial statements of Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made or
(ii) is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic or off-balance sheet or tax retention lease or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).  The amount of Synthetic Lease
Obligations of any Person under any such lease or agreement shall be the amount
which would be shown as a liability on a balance sheet of such Person prepared
in accordance with Agreement Accounting Principles if such lease or agreement
were accounted for as a Capitalized Lease.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.
 
“Type” means, with respect to any Revolving Loan Advance, its nature as a
Floating Rate Advance or a Eurodollar Advance.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Unreimbursed Amount” has the meaning specified in Section 2.17.3.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
 

 
13

--------------------------------------------------------------------------------

 

“Withholding Certificate” has the meaning specified in Section 3.5(iv).
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
 
THE CREDITS
 
2.1.           Commitments.  Subject to the terms and conditions of this
Agreement and prior to the Commitment Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make loans
(“Revolving Loans”) to Borrower and participate in Letters of Credit issued upon
the request of Borrower from time to time in amounts not to exceed in the
aggregate at any one time outstanding the amount of its Commitment.  No
requested Revolving Loan Advance shall cause the aggregate outstanding principal
balance of the Revolving Loan Advances plus the outstanding LC Obligations to
exceed the Aggregate Commitment.  Subject to the terms of this Agreement,
Borrower may borrow, repay and reborrow such available amount under the
Commitments at any time prior to the Commitment Termination Date.  The
Commitments to lend hereunder shall expire on the Commitment Termination
Date.  The Revolving Loans made by the Lenders pursuant hereto shall be
evidenced by the Revolving Credit Notes.
 
2.2.           Required Payments; Termination.  Any outstanding Advances and all
other unpaid Obligations shall be paid in full by Borrower on the Commitment
Termination Date.
 
2.3.           Ratable Loans.  With respect to the Commitments, each Advance
thereunder shall consist of Revolving Loans made from the several Lenders in
accordance with their respective Pro Rata Shares.
 
2.4.           Types of Advances.  The Revolving Loan Advances may be Floating
Rate Advances or Eurodollar Advances, or a combination thereof, selected by
Borrower in accordance with Sections 2.8 and 2.9.
 
2.5.           Facility Fee; Reductions in Aggregate Commitment.
 
2.5.1.                      Borrower agrees to pay to the Administrative Agent
for the account of each Lender according to its Pro Rata Share a facility fee at
a per annum rate equal to the Applicable Fee Rate from and after the date hereof
to and including the Commitment Termination Date on such Lender’s Commitment
(regardless of usage) in effect from time to time.  Such facility fees shall be
payable in arrears on the last Business Day of each quarter and on the
Commitment Termination Date.
 
2.5.2.                      Borrower may permanently reduce the Aggregate
Commitment in whole, or in part ratably among the Lenders in integral multiples
of $5,000,000, upon at least three Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that (i) the amount of the Aggregate Commitment
may not be reduced below the Aggregate Outstanding Credit Exposure and (ii) if,
after giving effect to any reduction of the Aggregate Commitment, the Letter of
Credit Sublimit
 

 
14

--------------------------------------------------------------------------------

 

exceeds the amount of the Aggregate Commitment, the Letter of Credit Sublimit
shall be automatically reduced by the amount of such excess.  All accrued
facility fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Credit Extensions hereunder.
 
2.6.           Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 and in integral multiples of $1,000,000 (if
in excess thereof), and each Floating Rate Advance may be in the amount of
$1,000,000 or an integral multiple thereof.  Borrower shall not request a
Eurodollar Advance if, after giving effect thereto, more than ten separate
Eurodollar Advances would be outstanding.
 
2.7.           Optional Principal Payments.  Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon one
Business Day’s prior notice to the Administrative Agent.  Borrower may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon three Business Days’ prior notice to the
Administrative Agent.  Each prepayment pursuant to this Section shall be made
together with accrued and unpaid interest to the date of such prepayment on the
principal amount paid.
 
2.8.           Method of Selecting Types and Interest Periods for New
Advances.  Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to
time.  Borrower shall give the Administrative Agent irrevocable notice in the
form of Exhibit B (a “Borrowing Notice”) not later than 10:00 a.m. (Chicago
time) on the proposed Borrowing Date of each Floating Rate Advance and three
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:
 
 
(i)
the Borrowing Date, which shall be a Business Day, of such Advance,

 
 
(ii)
the aggregate amount of such Advance,

 
 
(iii)
the Type of Advance selected, and

 
 
(iv)
in the case of each Eurodollar Advance, the Interest Period applicable thereto.

 
Any notice received later than 10:00 a.m. (Chicago time) on any day shall be
deemed to be received on the following Business Day.  The Administrative Agent
shall notify the Lenders of Borrower’s intent to borrow by 12:00 p.m. (Chicago
time) on the date it receives a timely Borrowing Notice from Borrower.  Not
later than 2:00 p.m. (Chicago time) on each Borrowing Date, each Lender shall
make available its Loan or Loans in immediately available funds to the
Administrative Agent at its address specified pursuant to Article XIV.  The
Administrative Agent will make the funds so received from the Lenders available
to Borrower at the Administrative Agent’s aforesaid address.
 

 
15

--------------------------------------------------------------------------------

 

2.9.           Conversion and Continuation of Outstanding Advances.  Floating
Rate Advances shall continue as Floating Rate Advances unless and until such
Floating Rate Advances are converted into Eurodollar Advances pursuant to this
Section 2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y)
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to the terms of Section 2.6, Borrower may elect from
time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance.  Borrower shall give the Administrative Agent irrevocable
notice (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 10:00 a.m. (Chicago time) at least three Business Days prior to
the date of the requested conversion or continuation, specifying:
 
 
(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,

 
 
(ii)
the aggregate amount and Type of the Advance which is to be converted or
continued, and

 
 
(iii)
the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

 
2.10.                      Changes in Interest Rate, etc.  Each Floating Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is automatically
converted from a Eurodollar Advance into a Floating Rate Advance pursuant to
Section 2.9, to but excluding the date it is paid or is converted into a
Eurodollar Advance pursuant to Section 2.9, at a rate per annum equal to the
Floating Rate for such day.  Changes in the rate of interest on that portion of
any Advance maintained as a Floating Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of each Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the Eurodollar Rate
determined by the Administrative Agent as applicable to such Eurodollar Advance
based upon Borrower’s selections under Sections 2.8 and 2.9, plus the Applicable
Margin from time to time in effect, and otherwise in accordance with the terms
hereof.  No Interest Period may end after the Commitment Termination Date.
 
2.11.                      Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8 or 2.9, during the continuance
of a Default or Unmatured Default the Required Lenders may, at their option, by
notice to Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.5 requiring unanimous consent
of the Lenders to changes in interest rates), declare that no Advance may be
made as, converted into or continued as a Eurodollar Advance.  During the
continuance of a Default the Required Lenders may, at their option, by notice to
Borrower (which notice may be
 

 
16

--------------------------------------------------------------------------------

 

revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.5 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) each Eurodollar Advance shall bear interest for the
remainder of the applicable Interest Period at the Eurodollar Rate otherwise
applicable to such Interest Period plus the Applicable Margin from time to time
in effect plus 2% per annum and (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum and (iii) each of the Letter of Credit fees described in
Section 2.17.9 shall be increased by 2% per annum, provided that, during the
continuance of a Default under Section 7.6 or 7.7, the interest rates set forth
in clauses (i) and (ii) above and the increase in the Letter of Credit fees set
forth in clause (iii) above shall be applicable to all Advances without any
election or action on the part of the Administrative Agent or any Lender.
 
2.12.                      Payments Generally; Administrative Agent’s Clawback.
 
2.12.1.                      Method of Payment. All payments to be made by
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIV, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to Borrower, by noon (Chicago
time) on the date when due and shall (except in the case of reimbursement
obligations in respect of Letters of Credit for which the LC Issuer has not been
fully indemnified by the Lenders, or as otherwise specifically required
hereunder) be applied ratably by the Administrative Agent among the
Lenders.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIV or at any Lending Installation
specified in a notice received by the Administrative Agent from such
Lender.  The Administrative Agent is hereby authorized to charge the account of
Borrower maintained with Bank of America for each payment of principal, interest
and fees as it becomes due hereunder.
 
2.12.2.                      Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Rate Advance (or, in the case of
any Floating Rate Advance, prior to 12:00 p.m. (Chicago time) on the date of
such Advance) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Advance, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.1 (or, in the case of a Floating Rate Advance, that such Lender has
made such share available in accordance with and at the time required by Section
2.1) and may, in reliance upon such assumption, make available to Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Advance available to the Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent
 

 
17

--------------------------------------------------------------------------------

 

in connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Floating Rate Loans.  If Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period.  If such Lender
pays its share of the applicable Advance to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Advance.  Any payment by Borrower shall be without prejudice to any claim
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
 
2.12.3.                      Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the LC Issuer hereunder
that Borrower will not make such payment, the Administrative Agent may assume
that Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the LC Issuer, as
the case may be, the amount due.  In such event, if Borrower has not in fact
made such payment, then each of the Lenders or the LC Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the LC Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.  A notice of the Administrative Agent to any Lender
or Borrower with respect to any amount owing under this Section 2.12.3 shall be
conclusive, absent manifest error.
 
2.13.                      Notes; Telephonic Notices.  Each Lender is hereby
authorized to record the principal amount of each of its Loans and each
repayment on any schedule attached to its Note, provided, however, that neither
the failure to so record nor any error in such recordation shall affect
Borrower’s obligations under such Note.  Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by an Authorized Officer.  The Administrative Agent and any Lender
may rely, without further inquiry, on all such requests which shall have been
received by it in good faith by anyone reasonably believed to be an Authorized
Officer.  Borrower agrees to deliver promptly to the Administrative Agent a
written confirmation, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice signed by an Authorized
Officer.  If the written confirmation differs in any material respect from the
action taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.
 
2.14.                      Interest Payment Dates; Interest and Fee
Basis.  Interest accrued on each Floating Rate Advance shall be payable on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which such Advance is prepaid, whether due to
acceleration or otherwise, and at maturity.  Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, or
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and on the Commitment Termination Date.  Interest accrued on each
Eurodollar Advance having an Interest Period longer than three months shall also
be payable on the last day of each three month interval during such Interest
 

 
18

--------------------------------------------------------------------------------

 

Period.  Interest and facility fees shall be calculated for actual days elapsed
on the basis of a 360-day year.  Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (local time) at the place of payment.  If any payment
of principal of or interest on an Advance shall become due on a day which is not
a Business Day, then (subject to the second proviso of the definition of
“Interest Period”) such payment shall be made on the next succeeding Business
Day and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.
 
2.15.                      Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions.  Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice and repayment
notice received by it hereunder.  The Administrative Agent will notify each
Lender of the interest rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.  Each determination by the
Administrative Agent of the applicable interest rate shall be binding and
conclusive absent manifest error.
 
2.16.                      Lending Installations.  Each Lender may book its
Loans and its participation in any LC Obligations and the LC Issuer may book the
Letters of Credit at any Lending Installation selected by such Lender or the LC
Issuer, as the case may be, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Letters of Credit, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or the LC Issuer, as the
case may be, for the benefit of such Lending Installation.  Each Lender and the
LC Issuer may, by written notice to the Administrative Agent and Borrower in
accordance with Article XIV, designate replacement or additional Lending
Installations through which Loans will be made by it and its participation in
any LC Obligations and the LC Issuer may book the Letters of Credit or Letters
of Credit will be issued by it and for whose account Loan payments or payments
with respect to Letters of Credit are to be made.
 
2.17.                      Issuance of Letters of Credit.
 
2.17.1.                      The Letter of Credit Commitment.
 
(a)           Subject to the terms and conditions set forth herein, (i) the LC
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.17, (A) from time to time on any Business Day during the period from
the Closing Date until the date that is 30 days prior to the Commitment
Termination Date, to issue Letters of Credit for the account of Borrower, and to
amend Letters of Credit previously issued by it, in accordance with
Section 2.17.2 below, and (B) to honor drawings under the Letters of Credit; and
(ii) the Lenders severally agree to participate in Letters of Credit issued for
the account of Borrower and any drawings thereunder; provided that after giving
effect to any LC Credit Extension with respect to any Letter of Credit, (x) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment,
(y) the aggregate amount of the Revolving Loans of any Lender, plus such
Lender’s Pro Rata Share of all LC Obligations, shall not exceed such Lender’s
Commitment and (z) the
 

 
19

--------------------------------------------------------------------------------

 

outstanding amount of the LC Obligations at any time shall not exceed the Letter
of Credit Sublimit.  Each request by Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by Borrower that the LC
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
 
(b)           The LC Issuer shall not issue any Letter of Credit, if:
 
 
(i)
the expiry date of such requested Letter of Credit would occur more than twelve
months after the date of issuance, unless the Required Lenders have approved
such expiry date; or

 
 
(ii)
the expiry date of such requested Letter of Credit would occur after the
Commitment Termination Date, unless all the Lenders have approved such expiry
date.

 
(c)           The LC Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
 
(i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the LC Issuer from issuing such
Letter of Credit, or any law applicable to the LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the LC Issuer shall prohibit, or request that
the LC Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the LC Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the LC Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the LC Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the LC Issuer in
good faith deems material to it;

 
 
(ii)
the issuance of such Letter of Credit would violate one or more policies of the
LC Issuer applicable to letters of credit generally;

 
 
(iii)
except as otherwise agreed by the Administrative Agent and the LC Issuer, such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;

 
 
(iv)
such Letter of Credit is to be denominated in a currency other than United
States Dollars;

 

 
20

--------------------------------------------------------------------------------

 

 
(v)
such Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

 
 
(vi)
a default of any Lender’s obligations to fund under Section 2.17.3 exists or any
Lender is at such time a Defaulting Lender hereunder, unless the LC Issuer has
entered into reasonably satisfactory arrangements with Borrower or such Lender
to eliminate the LC Issuer’s risk with respect to such Lender.

 
(d)           The LC Issuer shall not amend any Letter of Credit if the LC
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(e)           The LC Issuer shall be under no obligation to amend any Letter of
Credit if (i) the LC Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(f)           The LC Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the LC Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the LC Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the LC Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the LC Issuer.
 
2.17.2.                      Procedures for Issuance and Amendment of Letters of
Credit.
 
(a)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Borrower delivered to the LC Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Authorized Officer of Borrower.  Such
Letter of Credit Application must be received by the LC Issuer and the
Administrative Agent not later than 11:00 a.m. (Chicago time) at least two
Business Days (or such later date and time as the Administrative Agent and the
LC Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the LC
Issuer: (i) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (ii) the amount thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (vii) the purpose and nature of the requested Letter of
Credit; and (viii) such other matters as the LC Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the LC
Issuer (i) the Letter of Credit to be
 

 
21

--------------------------------------------------------------------------------

 

amended; (ii) the proposed date of amendment thereof (which shall be a Business
Day); (iii) the nature of the proposed amendment; and (iv) such other matters as
the LC Issuer may require.  Additionally, Borrower shall furnish to the LC
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including,
without limitation, any Issuer Documents, as the LC Issuer or the Administrative
Agent may require.
 
(b)           Promptly after receipt of any Letter of Credit Application, the LC
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Borrower and, if not, the LC Issuer will provide the
Administrative Agent with a copy thereof.  Unless the LC Issuer has received
written notice from any Lender, the Administrative Agent, Borrower or Guarantor,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the LC Issuer shall, on the requested date, issue a
Letter of Credit for the account of Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the LC Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the LC Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.
 
(c)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the LC Issuer will also deliver to Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
2.17.3.                      Drawings and Reimbursements; Funding of
Participations.
 
(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the LC Issuer shall notify
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m.
(Chicago time) on the date of any payment by the LC Issuer under a Letter of
Credit (each such date, an “Honor Date”), Borrower shall reimburse the LC Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If Borrower fails to so reimburse the LC Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Pro Rata Share thereof.  In such event, Borrower shall be
deemed to have requested a Floating Rate Advance to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.6 for the principal amount of
Floating Rate Loans, but subject to the amount of the unutilized portion of the
Aggregate Commitment and the conditions set forth in Section 4.2 (other than the
delivery of a Borrowing Notice).  Any notice given by the LC Issuer or the
Administrative Agent pursuant to this Section 2.17.3(a) may be given by
telephone if immediately confirmed in writing; provided that
 

 
22

--------------------------------------------------------------------------------

 

the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
 
(b)           Each Lender shall upon any notice pursuant to Section 2.17.3(a)
make funds available to the Administrative Agent for the account of the LC
Issuer at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. (Chicago time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.17.3(c), each Lender that so makes funds
available shall be deemed to have made a Floating Rate Loan to Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the LC
Issuer.
 
(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Floating Rate Advance because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from the LC Issuer an LC Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
rate specified in Section 2.11 applicable to Floating Rate Advances after
Default.  In such event, each Lender’s payment to the Administrative Agent for
the account of the LC Issuer pursuant to Section 2.13.3(b) shall be deemed
payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.17.3.
 
(d)           Until each Lender funds its Loan or LC Advance pursuant to this
Section 2.17.3 to reimburse the LC Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Pro rata Share of such amount
shall be solely for the account of the LC Issuer.
 
(e)           Each Lender’s obligation to make Revolving Loans or LC Advances to
reimburse the LC Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.17.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the LC Issuer, Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or Unmatured
Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.17.3 is subject to
the conditions set forth in Section 4.2 (other than delivery by Borrower of a
Borrowing Notice).  No such making of an LC Advance shall relieve or otherwise
impair the obligation of Borrower to reimburse the LC Issuer for the amount of
any payment made by the LC Issuer under any Letter of Credit, together with
interest as provided herein.
 
(f)           If any Lender fails to make available to the Administrative Agent
for the account of the LC Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.17.3 by the time
specified in Section 2.17.3(b), the LC Issuer shall be entitled to recover from
such Lender (acting through the
 

 
23

--------------------------------------------------------------------------------

 

Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the LC Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the LC Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the LC Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Advance or LC Advance in respect of the
relevant LC Borrowing, as the case may be.  A certificate of the LC Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.17.3(f) shall be conclusive absent manifest
error.
 
2.17.4.                      Repayment of Participations.
 
(a)           At any time after the LC Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.17.3, if the Administrative
Agent receives for the account of the LC Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.
 
(b)           If any payment received by the Administrative Agent for the
account of the LC Issuer pursuant to Section 2.17.3(a) is required to be
returned for any reason (including, without limitation, pursuant to any
invalidation, set aside or settlement entered into by the LC Issuer in its
discretion), each Lender shall pay to the Administrative Agent for the account
of the LC Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
2.17.5.                      Obligations Absolute. The obligation of Borrower to
reimburse the LC Issuer for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including, without limitation, the following:
 
(a)           any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;
 
(b)           the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the LC Issuer or any
other Person, whether in connection
 

 
24

--------------------------------------------------------------------------------

 

with this Agreement, the transactions contemplated hereby or by such Letter of
Credit or any agreement or instrument relating thereto, or any unrelated
transaction;
 
(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(d)           any payment by the LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including, without limitation, any arising
in connection with any proceeding under any bankruptcy or insolvency law; or
 
(e)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, Borrower or any Subsidiary.
 
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify the LC Issuer.  Borrower shall be conclusively deemed to have
waived any such claim against the LC Issuer and its correspondents unless such
notice is given as aforesaid.


2.17.6.                      Role of LC Issuer. Each Lender and Borrower agree
that, in paying any drawing under a Letter of Credit, the LC Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
LC Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable to
any Lender for (a) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (b) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (c) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the LC
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the LC Issuer shall be liable or
responsible for any of the matters described in clauses (a) through (e) of
Section 2.17.5; provided, however, that anything in such clauses to the contrary
notwithstanding, Borrower may have a claim against the LC Issuer, and the LC
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to
 

 
25

--------------------------------------------------------------------------------

 

consequential or exemplary, damages suffered by Borrower which Borrower proves
were caused by the LC Issuer’s willful misconduct or gross negligence or the LC
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the LC Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
 
2.17.7.                      Cash Collateral.  Upon the request of the
Administrative Agent, (i) if the LC Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
LC Borrowing, or (ii) if, as of the Commitment Termination Date, any LC
Obligation for any reason remains outstanding, Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all LC
Obligations.  Section 8.3 sets forth certain additional requirements to deliver
Cash Collateral hereunder.  For purposes of this Section 2.17, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the LC Issuer and the Lenders, as collateral for the
LC Obligations, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the LC Issuer
(which documents are hereby consented to by the Lenders).  Derivatives of such
term have corresponding meanings.  Borrower hereby grants to the Administrative
Agent, for the benefit of the LC Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein, if any, and all
proceeds of the foregoing.  Cash Collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.
 
2.17.8.                      Applicability of ISP and UCP.  Unless otherwise
expressly agreed by the LC Issuer and Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
 
2.17.9.                      Letter of Credit Fees.  Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Fee Rate times the daily amount available to
be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 9.15.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Commitment
Termination Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Fee Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Fee Rate separately for each
period during such quarter that such Applicable Fee Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request
 

 
26

--------------------------------------------------------------------------------

 

of the Required Lenders, while any Default exists, all Letter of Credit Fees
shall accrue at a rate which is 2% per annum higher than the rate otherwise
applicable thereto.
 
2.17.10.                      Fronting Fee and Documentary and Processing
Charges Payable to LC Issuer.  Borrower shall pay directly to the LC Issuer for
its own account a fronting fee of 1/8%, computed on the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Commitment Termination Date and thereafter on demand.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 9.15.  In addition, Borrower shall pay directly to the LC Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the LC Issuer relating
to letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
2.17.11.                      Conflict with Issuer Documents.  In the event of
any conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.
 
2.18.                      Use of Proceeds.  The proceeds of Advances under the
Revolving Loans shall be used for general corporate purposes not prohibited by
this Agreement.
 
2.19.                      Increases in Aggregate Commitment.  So long as no
Default or Unmatured Default exists or would result therefrom, Borrower may,
from time to time, by means of a letter delivered to the Administrative Agent
substantially in the form of Exhibit F, and acknowledged by Guarantor, request
that the Aggregate Commitment be increased to up to $200,000,000 (less the
amount of any previous reductions of the Aggregate Commitment pursuant to
Section 2.5 above) by (a) increasing the Commitment of one or more Lenders that
have agreed to such increase and/or (b) adding one or more commercial banks or
other Persons as a party hereto (each, an “Additional Lender”) with a Commitment
in an amount agreed to by any such Additional Lender; provided that no
Additional Lender shall be added as a party hereto without the written consent
of the Administrative Agent (which shall not be unreasonably withheld).  Any
increase in the Aggregate Commitment pursuant to this Section 2.19 shall,
subject to the satisfaction of the conditions precedent referred to below, be
effective three Business Days after the date on which the Administrative Agent
has received and accepted the applicable increase letter in the form of Annex 1
to Exhibit F (in the case of an increase in the Commitment of an existing
Lender) or assumption letter in the form of Annex 2 to Exhibit F (in the case of
the addition of an Additional Lender).  The effectiveness of each such increase
to the Aggregate Commitment shall be subject to the conditions precedent that
the Administrative Agent shall have received each of the following documents,
each dated the effective date of such increase (or such other date as shall be
reasonably acceptable to the Administrative Agent): (a) certified copies of
resolutions of the board of directors of Borrower approving such increase to the
Aggregate Commitment, in form and substance reasonably acceptable to the
Administrative Agent, and (b) such other documents, opinions of counsel and
certificates as the Administrative Agent may reasonably request, each in form
and substance reasonably acceptable to the
 

 
27

--------------------------------------------------------------------------------

 

Administrative Agent.  The Administrative Agent shall promptly notify Borrower
and the Lenders of the effectiveness of any increase in the amount of the
Aggregate Commitment pursuant to this Section 2.19 and of the Commitment of each
Lender after giving effect thereto.  Borrower acknowledges that, in order to
maintain Advances in accordance with each Lender’s pro rata share of all
outstanding Advances prior to any increase in the Aggregate Commitment pursuant
to this Section 2.19, a reallocation of the Commitments as a result of a
non-pro-rata increase in the Aggregate Commitment may require prepayment of all
or portions of certain Advances on the date of such increase (and any such
prepayment shall be subject to the provisions of Section 3.4).
 
ARTICLE III
 
YIELD PROTECTION; TAXES
 
3.1.           Yield Protection.  If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or the LC Issuer or applicable Lending Installation with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:
 
 
(i)
subjects any Lender or any applicable Lending Installation or the LC Issuer to
any Taxes, or changes the basis of taxation of payments (other than with respect
to Excluded Taxes) to any Lender or the LC Issuer in respect of its Eurodollar
Loans, Letters of Credit or participations therein, or

 
 
(ii)
imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurodollar
Advances), or

 
 
(iii)
imposes any other condition the result of which is to increase the cost to any
Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining its Eurodollar Loans, or of issuing or participating in
Letters of Credit, or reduces any amount receivable by any Lender or any
applicable Lending Installation or the LC Issuer in connection with its
Eurodollar Loans, Letters of Credit or participations therein, or requires any
Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurodollar Loans, Letters of
Credit or participations therein held or interest or fees received by it, by an
amount deemed material by such Lender, or the LC Issuer, as the case may be,

 

 
28

--------------------------------------------------------------------------------

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment, or of issuing or
participating in Letters of Credit, or to reduce the return received by such
Lender or applicable Lending Installation or the LC Issuer, as the case may be,
in connection with such Eurodollar Loans, Commitment or Letters of Credit or
participations therein, then, within 15 days of demand by such Lender or the LC
Issuer, as the case may be, Borrower shall pay such Lender or the LC Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the LC Issuer, as the case may be, for such increased cost or
reduction in amount received.
 
3.2.           Changes in Capital Adequacy Regulations.  If a Lender or the LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within 15 days of demand by such Lender or the LC
Issuer, Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Loans, Letters of Credit (or participations therein) or
its Commitment to make Loans and issue or participate in Letters of Credit, as
the case may be, hereunder (after taking into account such Lender’s or the LC
Issuer’s policies as to capital adequacy).  “Change” means (i) any change after
the date of this Agreement in the Risk-Based Capital Guidelines or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by any Lender or the LC
Issuer or any Lending Installation or any corporation controlling any Lender or
the LC Issuer.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
 
3.3.           Availability of Types of Advances.  If (i) any Lender determines
that maintenance of its Eurodollar Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that (a)
deposits of a type and maturity appropriate to match fund Eurodollar Advances
are not available or (b) the interest rate applicable to a Type of Advance does
not accurately reflect the cost of making or maintaining such Advance, then the
Administrative Agent shall suspend the availability of the affected Type of
Advance and, in the case of clause (i), require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.
 
3.4.           Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by Borrower
 

 
29

--------------------------------------------------------------------------------

 

for any reason other than default by the Lenders, Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain such Eurodollar Advance.
 
3.5.           Taxes.
 
 
(i)
All payments by Borrower to or for the account of any Lender, the LC Issuer or
the Administrative Agent hereunder or under any Note or Letter of Credit
Application shall be made free and clear of and without deduction for any and
all Taxes.  If Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the LC Issuer or the
Administrative Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender, the LC Issuer or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (b) Borrower shall
make such deductions, (c) Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

 
 
(ii)
In addition, Borrower hereby agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Letter
of Credit Application or from the execution or delivery of, or otherwise with
respect to, this Agreement or any Note or Letter of Credit Application (“Other
Taxes”).

 
 
(iii)
Borrower hereby agrees to indemnify the Administrative Agent, the LC Issuer and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent, the LC Issuer or such Lender and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto.  Payments due under this indemnification shall be made
within 30 days of the date the Administrative Agent, the LC Issuer or such
Lender makes demand therefor pursuant to Section 3.6.

 
 
(iv)
To the extent permitted by applicable law, each Lender that is not a United
States person within the meaning of Code section 7701(a)(30) (a “Non-U.S.
Lender”) shall deliver to Borrower and the Administrative Agent on or prior to
the date hereof (or in the case of a Lender that is an assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduced rate

 

 
30

--------------------------------------------------------------------------------

 

in, United States withholding tax on interest payments to be made hereunder or
any Loan.  If a Lender that is a Non-U.S. Lender is claiming a complete
exemption from withholding on interest pursuant to Sections 871(h) or 881(c) of
the Code, the Lender shall deliver (along with two accurate and complete
original signed copies of IRS Form W-8BEN) a certificate in form and substance
reasonably acceptable to Agent (any such certificate, a “Withholding
Certificate”).  In addition, each Lender that is a Non-U.S. Lender agrees that
from time to time after the date hereof (or in the case of a Lender that is an
assignee, after the date of the assignment to such Lender), when a lapse in time
(or change in circumstances occurs) renders the prior certificates hereunder
obsolete or inaccurate in any material respect, such Lender shall, to the extent
permitted under applicable law, deliver to Borrower and the Administrative Agent
two new and accurate and complete original signed copies of an IRS Form W-8BEN,
W-8ECI or W-8IMY (or any successor or other applicable forms prescribed by the
IRS), and if applicable, a new Withholding Certificate, to confirm or establish
the entitlement of such Lender or the Administrative Agent to an exemption from,
or reduction in, United States withholding tax on interest payments to be made
hereunder or any Loan.
 
 
(v)
Each Lender that is not a Non-U.S. Lender (other than any such Lender which is
taxed as a corporation for U.S. federal income tax purposes) shall provide two
properly completed and duly executed copies of IRS Form W-9 (or any successor or
other applicable form) to Borrower and the Administrative Agent certifying that
such Lender is exempt from United States backup withholding tax.  To the extent
that a form provided pursuant to this Section 3.5(v) is rendered obsolete or
inaccurate in any material respects as result of change in circumstances with
respect to the status of a Lender, such Lender shall, to the extent permitted by
applicable law, deliver to Borrower and the Administrative Agent revised forms
necessary to confirm or establish the entitlement to such Lender’s or the
Administrative Agent’s exemption from United States backup withholding tax.

 
 
(vi)
For any period during which a Lender has failed to provide Borrower with an
appropriate form pursuant to clause (iv) or (v), above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under this
Section 3.5 with respect to Taxes imposed by the United States; provided that,
should a Lender which is otherwise exempt from or subject to a reduced rate of
withholding tax become subject to Taxes because of its failure to deliver a form
required under clause (iv) or (v), above, Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes.

 

 
31

--------------------------------------------------------------------------------

 

 
(vii)
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.
        (viii) Each Lender agrees to indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 3.5) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by Borrower pursuant to this Section 3.5, whether or not
such Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 
 
(ix)
If the IRS or any other governmental authority of the United States or any other
country or any political subdivision thereof asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent).  The obligations of the Lenders under
this Section 3.5(ix) shall survive the payment of the Obligations and
termination of this Agreement.

 
3.6.           Lender Statements; Survival of Indemnity.  To the extent
reasonably possible and upon the request of Borrower, each Lender shall
designate an alternate Lending Installation with respect to its Eurodollar Loans
to reduce any liability of Borrower to such Lender under Sections 3.1, 3.2 and
3.5 or to avoid the unavailability of Eurodollar Advances under Section 3.3, so
long as such designation is not, in the judgment of such Lender, disadvantageous
to such Lender.  Each Lender shall deliver a written statement of such Lender to
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender determined such amount
and shall be final, conclusive and binding on Borrower in the absence
 

 
32

--------------------------------------------------------------------------------

 

of manifest error.  Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not.  Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by Borrower of
such written statement.  The obligations of Borrower under Sections 3.1, 3.2,
3.4 and 3.5 shall survive payment of the Obligations and termination of this
Agreement.
 
3.7.           Replacement of Lenders.  If any Lender requests compensation
under Section 3.1 or 3.2, or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.5, then Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.2), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)           Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 12.2.4;
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and LC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.4) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or 3.2 or payments required to be made pursuant
to Section 3.5, such assignment will result in a reduction in such compensation
or payments thereafter; and
 
(d)           such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.


ARTICLE IV
 
CONDITIONS PRECEDENT


4.1.           Initial Credit Extension.  The Lenders and the LC Issuer shall
not be required to make the initial Credit Extension hereunder unless Borrower
has furnished the following to the
 

 
33

--------------------------------------------------------------------------------

 

Administrative Agent (with sufficient copies for the Lenders, in the case of all
documents), each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:
 
 
(i)
Copies of the articles or certificate of incorporation of Borrower and
Guarantor, together with all amendments, and a certificate of existence, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

 
 
(ii)
Copies, certified by the Secretary or Assistant Secretary of Borrower and
Guarantor, of its by-laws and of its Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents.

 
 
(iii)
An incumbency certificate, executed by the Secretary or Assistant Secretary of
Borrower and Guarantor, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers of Borrower and
Guarantor authorized to sign the Loan Documents, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by Borrower or Guarantor.

 
 
(iv)
A certificate, signed by the chief financial officer or treasurer of Borrower,
stating that on the initial Borrowing Date no Default or Unmatured Default has
occurred and is continuing.

 
 
(v)
A written opinion of Borrower’s and Guarantor’s counsel, addressed to the
Administrative Agent, the Lenders and LC Issuer in the form approved by the
Administrative Agent.

 
 
(vi)
Revolving Credit Notes payable to the order of each of the Lenders.

 
 
(vii)
The insurance certificate described in Section 5.18.
        (viii) The fees due and payable in accordance with the Fee Letter.

 
 
(ix)
Such other documents as any Lender or its counsel may have reasonably requested.

 
Without limiting the generality of the provisions of the last paragraph of
Section 10.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.2.           Each Credit Extension.  The Lenders and the LC Issuer shall not
be required to make any Credit Extension, unless on the applicable Borrowing
Date:
 

 
34

--------------------------------------------------------------------------------

 

 
(i)
There exists no Default or Unmatured Default.

 
 
(ii)
The representations and warranties contained in Article V are true and correct
as of such Borrowing Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date; provided that this Section 4.2(ii) shall not apply to the
representations and warranties set forth in Section 5.5, clause (i) of the first
sentence of Section 5.7, the second sentence of Section 5.7 and Section 5.16.

 
Each Borrowing Notice or Letter of Credit Application with respect to each such
Credit Extension shall constitute a representation and warranty by Borrower that
the conditions contained in Sections 4.2(i) and (ii) have been satisfied.  Any
Lender or the LC Issuer may require a duly completed compliance certificate in
substantially the form of Exhibit C as a condition to making a Credit Extension.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
Each of Borrower and Guarantor represents and warrants to the Lenders that:
 
5.1.           Existence and Standing.  Each of Guarantor, Borrower and each
Subsidiary of Borrower is a corporation, partnership (in the case of
Subsidiaries only) or limited liability company duly incorporated or organized,
as the case may be, validly existing and (to the extent such concept applies to
such entity) in good standing under the laws of its jurisdiction of
incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.
 
5.2.           Authorization and Validity.  Each of Borrower and Guarantor has
the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder.  The
execution and delivery by each of Borrower and Guarantor of the Loan Documents
to which it is a party and the performance of its obligations thereunder have
been duly authorized by proper corporate proceedings, and the Loan Documents to
which each of Borrower and Guarantor is a party constitute legal, valid and
binding obligations of Borrower and Guarantor enforceable against Borrower and
Guarantor in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
 
5.3.           No Conflict; Government Consent.  Neither the execution or
delivery by Borrower and Guarantor of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on Borrower, Guarantor or
any of their Subsidiaries, (ii) Borrower’s, Guarantor’s or any of their
Subsidiary’s articles or certificate of incorporation, partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating or other management
 

 
35

--------------------------------------------------------------------------------

 

agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which Borrower, Guarantor or any of their
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of
Borrower, Guarantor or a Subsidiary pursuant to the terms of any such indenture,
instrument or agreement.  No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by Borrower,
Guarantor or any of their Subsidiaries, is required to be obtained by Borrower,
Guarantor or any of their Subsidiaries in connection with the execution and
delivery of the Loan Documents, the borrowings under this Agreement, the payment
and performance by Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.
 
5.4.           Financial Statements.  The consolidated financial statements
dated December 31, 2007 and June 30, 2008 of Guarantor and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the dates such statements were
prepared and fairly present the consolidated financial condition and operations
of Guarantor and its Subsidiaries at such date and the consolidated results of
their operations for the periods then ended.
 
5.5.           Material Adverse Change.  Since June 30, 2008 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of Guarantor and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
 
5.6.           Taxes.  Guarantor and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by Guarantor or any of its Subsidiaries, except such taxes,
if any, as are being contested in good faith and as to which adequate reserves
have been provided in accordance with Agreement Accounting Principles and as to
which no Lien exists.  The Federal income tax liabilities of Guarantor and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2002.  No tax Liens have been filed
and no claims are being asserted with respect to any such taxes.  The charges,
accruals and reserves on the books of Guarantor and its Subsidiaries in respect
of any taxes or other governmental charges are adequate.
 
5.7.           Litigation and Contingent Obligations.  Except as set forth on
Schedule 5.7, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting Guarantor or any of its Subsidiaries which (i)
could reasonably be expected to have a Material Adverse Effect or (ii) seeks to
prevent, enjoin or delay the making of any Credit Extension.  Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect,  (ii) is disclosed
in the Form 10-K of Guarantor for the fiscal year ended December 31, 2007 or
(iii) is permitted by Section 6.11 or (iv) is set forth on Schedule 5.7 or
Schedule 5.14, Guarantor has no material Contingent Obligations (other than
 

 
36

--------------------------------------------------------------------------------

 

guarantees of obligations (other than Indebtedness) of Subsidiaries, which
obligations are not prohibited by this Agreement).
 
5.8.           Subsidiaries.  Schedule 5.8 contains an accurate list of all
Subsidiaries of Borrower as of the date of this Agreement, setting forth their
respective jurisdictions of organization and the percentage of their respective
capital stock or other ownership interests owned by Borrower or other
Subsidiaries.  All of the issued and outstanding shares of capital stock or
other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and non-assessable.
 
5.9.           ERISA.  Neither Guarantor nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans that would reasonably be expected to have a Material
Adverse Effect.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither Guarantor nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.
 
5.10.                      Accuracy of Information.  No information, exhibit or
report furnished by Guarantor or any of its Subsidiaries to the Administrative
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents contained any material misstatement of fact or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading.
 
5.11.                      Regulation U.  Margin stock (as defined in Regulation
U) constitutes less than 25% of the value of those assets of Guarantor and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.
 
5.12.                      Material Agreements.  Neither Guarantor nor any
Subsidiary is a party to any agreement or instrument or subject to any charter
or other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.  Neither Guarantor nor any Subsidiary thereof is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party,
which default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness.
 
5.13.                      Compliance With Laws.  Guarantor and its Subsidiaries
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.
 
5.14.                      Ownership of Properties.  Except as set forth on
Schedule 5.14, on the date of this Agreement, Guarantor and its Subsidiaries
will have good title, free of all Liens other than those permitted by
Section 6.15, to all of the Property and assets reflected in Guarantor’s most
recent
 

 
37

--------------------------------------------------------------------------------

 

consolidated financial statements provided to the Administrative Agent as owned
by Guarantor and its Subsidiaries.
 
5.15.                      Plan Assets; Prohibited Transactions.  Borrower is
not an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of Section
4975 of the Code), and neither the execution of this Agreement nor the making of
Credit Extensions hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.
 
5.16.                      Environmental Matters.  In the ordinary course of its
business, the officers of Guarantor consider the effect of Environmental Laws on
the business of Guarantor and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to Guarantor due
to Environmental Laws.  On the basis of this consideration, Guarantor has
concluded that, except as set forth on Schedule 5.16, Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 5.16, neither Guarantor nor any of its Subsidiaries has received any
notice to the effect that its operations are not in material compliance with any
of the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
 
5.17.                      Investment Company Act.  Neither Guarantor nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
5.18.                      Insurance.  The certificate signed by the President,
Chief Financial Officer, Secretary or Treasurer of Borrower, that attests to the
existence and adequacy of, and summarizes, the property and casualty insurance
program carried by Borrower with respect to itself and its Subsidiaries and that
has been furnished by Borrower to the Administrative Agent and the Lenders, is
complete and accurate.  This summary includes the insurer’s or insurers’
name(s), policy number(s), expiration date(s), amount(s) of coverage, type(s) of
coverage, exclusion(s), and deductibles.  This summary also includes similar
information, and describes any reserves, relating to any self-insurance program
that is in effect.
 
5.19.                      Solvency.
 
(a)           Immediately after the consummation of the transactions to occur on
the date hereof and immediately following the making of each Loan, if any, made
on the date hereof and after giving effect to the application of the proceeds of
such Loans, (a) the fair value of the assets of Guarantor and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, subordinated, contingent or otherwise, of Guarantor and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
property of Guarantor and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
Guarantor and its Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated,
 

 
38

--------------------------------------------------------------------------------

 

continent or otherwise, as such debts and other liabilities become absolute and
matured; (c) Guarantor and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) Guarantor and
its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.
 
(b)           Guarantor does not intend to, or to permit any of its Subsidiaries
to, and does not believe that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by it or any such Subsidiary and
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
 
5.20.                      Reportable Transaction.  Borrower does not intend to
treat the Advances and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4).  In the event
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Administrative Agent thereof.
 
ARTICLE VI

 
COVENANTS
 
Until the Obligations are paid in full, and so long as any Commitment is
outstanding, unless the Required Lenders shall otherwise consent in writing:
 
6.1.           Financial Reporting.  Guarantor will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and Guarantor and/or
Borrower will furnish to the Lenders:
 
 
(i)
Within 90 days after the close of each of its fiscal years, (a) an unqualified
audit report certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with Agreement Accounting Principles on a
consolidated basis for Guarantor and its Subsidiaries, including balance sheets
as of the end of such period, related statements of income and retained
earnings, and a statement of cash flows, accompanied by any management letter
prepared by said accountants and (b) unaudited financial statements for Borrower
and its Subsidiaries, prepared in accordance with Agreement Accounting
Principles on a consolidated basis for Borrower and its Subsidiaries, including
balance sheets as of the end of such period, related profit and loss and
reconciliation of surplus statements and a statement of cash flows.

 
 
(ii)
Within 45 days after the close of the first three quarterly periods of each of
its fiscal years, for Guarantor and its Subsidiaries either (i) a consolidated
unaudited balance sheet as at the close of each such period and consolidated
statements of income and retained earnings and a statement

 

 
39

--------------------------------------------------------------------------------

 

of cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by Guarantor’s chief financial officer or (ii) if
Guarantor is then a “registrant” within the meaning of Rule 1-01 of Regulation
S-X of the Securities and Exchange Commission and required to file a report on
Form 10-Q with the Securities and Exchange Commission, a copy of Guarantor’s
report on Form 10-Q for such quarterly period.
 
 
(iii)
Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit C signed by its
Chief Financial Officer or Treasurer showing the calculations necessary to
determine compliance with this Agreement and stating that No Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof.

 
 
(iv)
As soon as possible and in any event within 10 days after Borrower knows that
any Reportable Event has occurred with respect to any Plan, a statement, signed
by the chief financial officer of Borrower, describing said Reportable Event and
the action which Borrower proposes to take with respect thereto.

 
 
(v)
As soon as possible and in any event within 10 days after receipt by Borrower, a
copy of (a) any notice or claim to the effect that Borrower or any of its
Subsidiaries is or may be liable to any Person as a result of the release by
Borrower, any of its Subsidiaries, or any other Person of any toxic or hazardous
waste or substance into the environment, and (b) any notice alleging any
violation of any federal, state or local environmental, health or safety law or
regulation by Borrower or any of its Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect.

 
 
(vi)
Promptly upon the furnishing thereof to the shareholders of Guarantor, copies of
all financial statements, reports and proxy statements so furnished.

 
 
(vii)
Promptly upon the filing thereof, copies of all registration statements (other
than registration statements on Form S-8 or any successor form thereto and other
than registration statements relating to shares to be issued under a dividend
reinvestment plan) and annual, quarterly, monthly or other regular reports which
Guarantor or any of its Subsidiaries files with the Securities and Exchange
Commission.
        (viii) Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.

 

 
40

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to clause (i), (ii), (vi) or (vii)
above may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto, on a website on the internet at a website address
previously specified to the Administrative Agent and the Lenders; or (ii) on
which such documents are posted on Borrower’s behalf on IntraLinks or another
relevant website, if any, to which each of the Administrative Agent and each
Lender has access; provided that (x) upon request of the Administrative Agent or
any Lender, Borrower shall deliver paper copies of such documents to the
Administrative Agent or such Lender (until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender) and (y)
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any documents.  The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain copies of, the documents referred to above or to monitor compliance by
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the LC Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Borrower hereby agrees that, so long as Borrower is the issuer of
any outstanding debt or equity securities that are registered or issued pursuant
to a private offering or is actively contemplating issuing any such securities,
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the LC Issuer and the Lenders
to treat such Borrower Materials as not containing any material non-public
information with respect to Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
 
6.2.           Use of Proceeds.  Use the proceeds of the Advances solely for the
purposes herein described.  Each of Borrower and Guarantor will not, nor will it
permit any Subsidiary to, use any of the proceeds of the Credit Extensions to
purchase or carry any “margin stock” (as defined in Regulation U) which is
subject to any limitation on sale, pledge, or other restriction hereunder.
 
6.3.           Notice of Default.  Each of Borrower and Guarantor will, and will
cause each Subsidiary to, give notice in writing to the Lenders of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which could
 

 
41

--------------------------------------------------------------------------------

 

reasonably be expected to have a Material Adverse Effect, in each case promptly
after any officer of Borrower or Guarantor obtains knowledge thereof.
 
6.4.           Conduct of Business.  Each of Borrower and Guarantor will, and
will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same or reasonably
related fields of enterprise as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted.
 
6.5.           Taxes.  Each of Borrower and Guarantor will, and will cause each
Subsidiary to, timely file complete and correct United States federal and
applicable foreign, state and local tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles.
 
6.6.           Insurance.  Each of Borrower and Guarantor will, and will cause
each Subsidiary to, maintain with financially sound and reputable insurance
companies insurance on all their Property in such amounts and covering such
risks as is consistent with sound business practice, and Borrower will furnish
to any Lender upon request full information as to the insurance carried.
 
6.7.           Compliance with Laws.
 
(a)           Each of Borrower and Guarantor will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, except where such noncompliance,
singly or in the aggregate, could not have a Material Adverse Effect.
 
(b)           Without limiting clause (a) above, each of Borrower and Guarantor
will, and will cause each Subsidiary to, ensure that no person who owns a
controlling interest in or otherwise controls Borrower, Guarantor or a
Subsidiary is or shall be (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (ii) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders.
 
(c)           Without limiting clause (a) above, each of Borrower and Guarantor
will, and will cause each Subsidiary to, comply with the Bank Secrecy Act
(“BSA”) and all other applicable anti-money laundering laws and regulations.
 

 
42

--------------------------------------------------------------------------------

 

6.8.           Maintenance of Properties.  Each of Borrower and Guarantor will,
and will cause each Subsidiary to, do all things necessary to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where such failure, to maintain, singly or in the
aggregate, could not have a Material Adverse Effect.
 
6.9.           Inspection.  Each of Borrower and Guarantor will, and will cause
each of their respective Subsidiaries to, permit the Administrative Agent and
the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of Borrower, Guarantor and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of Borrower, Guarantor and each Subsidiary, and to discuss the
affairs, finances and accounts of Borrower, Guarantor and each Subsidiary with,
and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Administrative Agent or any Lender may
designate.
 
6.10.                      Dividends.  Borrower will not, nor will it permit any
Subsidiary to, declare or pay any dividends or make any distributions on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding; except that any Subsidiary may declare and pay dividends or make
distributions to Borrower or to a Wholly-Owned Subsidiary of Borrower.
 
6.11.                      Indebtedness.  Each of Borrower and Guarantor will
not, nor will it permit any Subsidiary (excluding Vectren Utility Holdings, Inc.
and its Subsidiaries on the date hereof) to, create, incur or suffer to exist
any Indebtedness, except:
 
 
(i)
The Obligations.

 
 
(ii)
Indebtedness existing on the date hereof and (A) disclosed in the Form 10-Q of
Guarantor for the fiscal quarter ended June 30, 2008 or (B) described on
Schedule 5.14 (including, but not limited to, amounts available under
commitments related thereto but not yet drawn upon) (the “Existing
Indebtedness”) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Existing Indebtedness, provided that the principal amount of
such Existing Indebtedness shall not be increased above the amount thereof
immediately prior to such extension, refunding or refinancing (including, but
not limited to, amounts available under commitments related thereto but not yet
drawn upon), and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing.

 
 
(iii)
Indebtedness not exceeding $300,000,000 in the aggregate outstanding at any
time.

 
 
(iv)
Indebtedness of (a) Guarantor or Borrower owing to any Subsidiary of Guarantor
or Subsidiary of Borrower or (b) any Subsidiary of Guarantor

 

 
43

--------------------------------------------------------------------------------

 

or Borrower owing to Guarantor or Borrower or any of their Subsidiaries
(collectively, “Intercompany Indebtedness”).
 
 
(v)
Indebtedness incurred with respect to Financial Contracts that are (A) entered
into by Borrower, Guarantor or a Subsidiary of Borrower or Guarantor consistent
with such Person’s past practices and in the ordinary course of such Person’s
business and (B) not entered into for speculative purposes.

 
 
(vi)
Indebtedness of a Person existing on the date the Person becomes a Subsidiary of
Guarantor or Borrower, provided such Indebtedness was not incurred in
contemplation of such Person becoming a Subsidiary (“Subsidiary Existing
Indebtedness”) and any Indebtedness extending the maturity of, or refunding or
refinancing, such Subsidiary Existing Indebtedness, provided that the principal
amount of such extension, refunding or refinancing Indebtedness shall not be
increased above the amount thereof immediately prior to such extension,
refunding or refinancing and there shall not be any change in the direct and
indirect obligors thereunder.

 
 
(vii)
Indebtedness assumed by a new Subsidiary of Guarantor (which Indebtedness is
non-recourse to Guarantor and its other Subsidiaries), in connection with the
Acquisition of assets of a Person that had theretofore been obligated on such
Indebtedness, provided such Indebtedness was not incurred by such other Person
in contemplation of such Acquisition and any Indebtedness extending the maturity
of, or refunding or refinancing, such Indebtedness, provided that the principal
amount of such extension, refunding or refinancing Indebtedness shall not be
increased above the amount thereof immediately prior to such extension,
refunding or refinancing and there shall not be any change in the direct and
indirect obligors thereunder.

 
 
(viii)
Indebtedness of any Subsidiary of Guarantor (other than Borrower) which
Indebtedness is non-recourse to Guarantor and its other Subsidiaries.

 
6.12.                      Merger.  Each of Borrower and Guarantor will not, nor
will it permit any Subsidiary to, merge or consolidate with or into any other
Person, except (i) a Subsidiary of Guarantor may merge into Guarantor or a
Wholly-Owned Subsidiary of Guarantor and (ii) provided that, both prior to and
immediately after giving effect to such merger or consolidation, no Default or
Unmatured Default exists, Borrower and Guarantor may enter into mergers
(provided that (a) Borrower, or Guarantor, as the case may be, is the surviving
corporation of any such merger or consolidation to which such Person is a party
or (b) if Borrower or Guarantor is not the surviving entity of such merger or
consolidation, (x) the Person into which Borrower or Guarantor, as the case may
be, shall be merged or formed by any such consolidation (1) shall be a
corporation organized and validly existing under the laws of the United States
or any state thereof or the District of Columbia and (2) shall assume Borrower’s
or Guarantor’s, as applicable, obligations hereunder and under the Notes in an
agreement or instrument satisfactory
 

 
44

--------------------------------------------------------------------------------

 

in form and substance to the Administrative Agent and (y) the Moody’s Rating and
the S&P Rating (each as defined in the Pricing Schedule) of the surviving
corporation in effect immediately after giving effect to such merger or
consolidation shall not be less than “Baa3” (in the case of the Moody’s Rating)
and “BBB-” (in the case of the S&P Rating)).
 
6.13.                      Sale of Assets.  Guarantor will not, nor will it
permit any Subsidiary of Guarantor to, lease, sell or otherwise dispose of its
Property to any other Person, except:
 
 
(i)
Sales of inventory in the ordinary course of business.

 
 
(ii)
Leases, sales or other dispositions of its Property that, together with all
other Property of Guarantor and its Subsidiaries previously leased, sold or
disposed of (other than inventory in the ordinary course of business) as
permitted by this Section during the twelve-month period ending with the month
in which any such lease, sale or other disposition occurs, do not constitute all
or substantially all of the Property of Guarantor and its Subsidiaries.

 
6.14.                      Investments and Acquisitions.  Borrower will not, nor
will it permit any Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:
 
 
(i)
Cash Equivalent Investments.

 
 
(ii)
Investments in Subsidiaries and other Investments, in each case in existence on
the date hereof and described in Schedule 5.8.

 
 
(iii)
Loans and advances by Borrower to Guarantor and Guarantor’s Subsidiaries.

 
6.15.                      Liens.  Each of Borrower and Guarantor will not, nor
will it permit any Subsidiary to, create, incur, or suffer to exist any Lien in,
of or on the Property of Borrower, Guarantor or any of their Subsidiaries,
except:
 
 
(i)
Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 
 
(ii)
Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due, and such other carriers’
warehousemen’s and mechanics’ liens that are being contested in good faith and
by appropriate proceedings and for which

 

 
45

--------------------------------------------------------------------------------

 

adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.
 
 
(iii)
Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

 
 
(iv)
Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of Guarantor or its Subsidiaries.

 
 
(v)
Liens existing on the date hereof and described in Schedule 5.14, including
extensions, renewals or replacements of any such Liens in connection with the
extension, renewal or replacement of any related Existing Indebtedness (without
any increase in the amount thereof or any change in the direct and contingent
obligors thereof); provided that in connection with the refinancing of any such
Existing Indebtedness such Liens shall extend only to the property covered by
such Liens immediately prior to such extension, renewal or replacement.

 
 
(vi)
Liens securing Indebtedness of a Person existing on the date the Person becomes
a Subsidiary of Guarantor or Liens on assets securing Indebtedness assumed by
Guarantor or a Subsidiary of Guarantor when such assets are acquired by
Guarantor or a Subsidiary of Guarantor, including extensions, renewals or
replacements of any such Liens, provided, however, that (i) such Liens were not
created in contemplation of such Person becoming a Subsidiary or the acquisition
of such assets and (ii) such Liens may not extend to any other Property owned by
Guarantor or any of its Subsidiaries.

 
 
(vii)
Liens under the Mortgage Indenture on the property of Southern Indiana Gas and
Electric Company that is subject to the Mortgage Indenture (without giving
effect to any amendments thereto after the date hereof that would expand the
description of the collateral subject to the lien thereof).
        (viii) Liens securing Intercompany Indebtedness owing to Borrower.

 
 
(ix)
Liens securing Indebtedness not exceeding 10% of Guarantor’s Consolidated Net
Worth in the aggregate outstanding at any time.

 
6.16.                      Affiliates.  Except as permitted by Section
6.14(iii), Borrower will not, and will not permit any Subsidiary to, enter into
any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
except in the ordinary course of business and pursuant to the reasonable
requirements of Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to Borrower or such Subsidiary than Borrower
or such Subsidiary would obtain in a comparable
 

 
46

--------------------------------------------------------------------------------

 

arms’-length transaction; provided that in a transaction between Borrower and a
Subsidiary, the transaction need only be arm’s length with respect to Borrower.
 
6.17.                      Leverage Ratio.  Guarantor will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) Guarantor’s
Consolidated Indebtedness to (ii) Guarantor’s Consolidated Indebtedness plus
Guarantor’s Consolidated Net Worth to be greater than .65 to 1.0.
 
6.18.                      Certain Restrictions.  Guarantor shall not permit any
of its Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any Subsidiary to (a) pay dividends or make other distributions on
its capital stock owned by Guarantor or any Subsidiary, or pay any Indebtedness
owed to Guarantor or any Subsidiary (other than as described on Schedule 6.18
and other customary limits imposed by corporate law and fraudulent conveyance
statutes and applicable restrictions contained in section 305(a) of the Federal
Power Act, as amended), (b) make loans or advances to Guarantor or Borrower or
(c) transfer any of its assets or properties to Guarantor or Borrower, except
for such encumbrances or restrictions existing by reason of or under (i)
applicable law, (ii) this Agreement and the other Loan Documents, (iii)
customary restrictions with respect to a Subsidiary pursuant to an agreement
that has been entered into for the sale or disposition of all or substantially
all of the capital stock of such Subsidiaries, (iv) restrictions binding on any
Subsidiary on the date it becomes a Subsidiary, provided such restrictions were
not created in contemplation of such Person becoming a Subsidiary or (v)
restrictions set forth on Schedule 6.18.
 
ARTICLE VII
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1.           Any representation or warranty made or deemed made by or on
behalf of Borrower, Guarantor or any of its Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, any other Loan Document or any certificate or information delivered
in connection with this Agreement or any other Loan Document shall be materially
false on the date as of which made.
 
7.2.           Nonpayment of principal of any Loan or reimbursement obligation
in respect of any Letter of Credit when due, or nonpayment of interest upon any
Loan or of any facility fee, Letter of Credit fee or other obligation under any
of the Loan Documents within five days after the same becomes due.
 
7.3.           The breach by Borrower or Guarantor of any of the terms or
provisions of Section 6.2, 6.3, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17
or 6.18.
 
7.4.           The breach by Borrower or Guarantor (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement which is not remedied within thirty days.
 

 
47

--------------------------------------------------------------------------------

 

7.5.           Failure of Borrower or any of its Subsidiaries or Guarantor to
pay when due (whether at stated maturity, on the date fixed for prepayment, by
acceleration or otherwise) any Indebtedness aggregating in excess of $50,000,000
(“Material Indebtedness”); or the default by Borrower or any of its Subsidiaries
or Guarantor in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of Borrower or any of its Subsidiaries or Guarantor
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or Borrower or any of its Subsidiaries or Guarantor shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.
 
7.6.           Borrower or any of its Subsidiaries or Guarantor shall (i) have
an order for relief entered with respect to it under the Federal bankruptcy laws
as now or hereafter in effect, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or other organizational action to
authorize or effect any of the foregoing actions set forth in this Section 7.6
or (vi) fail to contest in good faith any appointment or proceeding described in
Section 7.7.
 
7.7.           Without the application, approval or consent of Borrower or any
of its Subsidiaries, or Guarantor, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for Borrower or any of its Subsidiaries or
Guarantor or any Substantial Portion of its Property, or a proceeding described
in Section 7.6(iv) shall be instituted against Borrower or any of its
Subsidiaries or Guarantor and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.
 
7.8.           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of Borrower and its Subsidiaries or Guarantor which, when taken
together with all other Property of Borrower and its Subsidiaries or Guarantor
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.
 
7.9.           Borrower or any of its Subsidiaries or any Guarantor shall fail
within 30 days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $50,000,000, which is not stayed on appeal or
otherwise being appropriately contested in good faith.
 

 
48

--------------------------------------------------------------------------------

 

7.10.                      The Unfunded Liabilities of all Single Employer Plans
shall have a Material Adverse Effect or be reasonably likely to have a Material
Adverse Effect or any Reportable Event shall occur in connection with any Plan.
 
7.11.                      Borrower or any other member of the Controlled Group
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred withdrawal liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans by Borrower or any other member of the Controlled Group as withdrawal
liability (determined as of the date of such notification), shall have a
Material Adverse Effect or be reasonably likely to have a Material Adverse
Effect.
 
7.12.                      Borrower or any other member of the Controlled Group
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if such reorganization or termination shall have a
Material Adverse Effect or be reasonably likely to have a Material Adverse
Effect.
 
7.13.                      Borrower or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the release by
Borrower, any of its Subsidiaries or any other Person of any toxic or hazardous
waste or substance into the environment, or (ii) violate any Environmental Law,
which, in the case of an event described in clause (i) or clause (ii), has a
Material Adverse Effect.
 
7.14.                      Any Change in Control shall occur.
 
7.15.                      The occurrence of any “default”, as defined in any
Loan Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided.
 
7.16.                      The obligations of Guarantor under Article XIII
hereof shall fail to remain in full force or effect or any action shall be taken
to discontinue or to assert the invalidity or unenforceability of any of such
obligations, or Guarantor shall deny that it has any further liability under
such Article XIII, or shall give notice to such effect.
 
ARTICLE VIII
 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.           Acceleration.  If any Default described in Section 7.6 or 7.7
occurs with respect to Borrower, Guarantor or any of Borrower’s Subsidiaries,
the commitments of the Lenders to make, renew or convert Advances and to
participate in Letters of Credit, and the obligation and power of the LC Issuer
to issue Letters of Credit hereunder shall automatically terminate and the
Obligations (including, without limitation, the obligation to deposit with the
Administrative Agent a sum equal to the aggregate face amount of the outstanding
Letters of Credit pursuant to Section 8.3 hereof) shall immediately become due
and payable without any election or action on the part of the Administrative
Agent, the LC Issuer or any Lender.  If any other Default occurs, then upon the
declaration of the Required Lenders or the Administrative Agent at the direction
of the Required Lenders, the obligations of the Lenders to make, renew or
convert Advances and to
 

 
49

--------------------------------------------------------------------------------

 

participate in Letters of Credit, and the obligation and power of the LC Issuer
to issue Letters of Credit under this Agreement shall terminate and the
Obligations (including, without limitation, the obligation to deposit with the
Administrative Agent a sum equal to the aggregate face amount of the outstanding
Letters of Credit pursuant to Section 8.3 hereof) shall immediately become due
and payable.  In either event, the Obligations shall become immediately due and
payable without presentment, demand, protest or notice of any kind, all of which
Borrower hereby expressly waives.
 
If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans and to participate
in Letters of Credit and the obligation and power of the LC Issuer to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to Borrower, Guarantor or any of
Borrower’s Subsidiaries) and before any judgment or decree for the payment of
the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to Borrower, rescind and annul such acceleration and/or termination.
 
8.2.           Remedies Not Exclusive.  The remedies of the Lenders specified in
this Agreement and the other Loan Documents shall not be exclusive and the
Lenders may avail themselves of any of the remedies provided by law as well as
any equitable remedies available to the Lenders, and each and every remedy shall
be cumulative and concurrent and shall be in addition to every other remedy now
or hereafter existing at law or in equity.
 
8.3.           Deposit to Secure Reimbursement Obligations.  When any Default or
Unmatured Default has occurred and is continuing, the Required Lenders or the
Administrative Agent at the direction of the Required Lenders may demand that
Borrower immediately pay to the Administrative Agent an amount equal to the
aggregate outstanding amount of the Letters of Credit and Borrower shall
immediately upon any such demand make such payment.  Borrower hereby irrevocably
grants to the Administrative Agent for the benefit of the Lenders a security
interest in all funds deposited to the credit of or in transit to any deposit
account or fund established pursuant to this Section 8.3 (the “LC Collateral
Account”), including, without limitation, any investment of such fund.  Borrower
hereby acknowledges and agrees that the Administrative Agent and the LC Issuer
would not have an adequate remedy at law for failure by Borrower to honor any
demand made under this Section 8.3 and that the Administrative Agent and the LC
Issuer shall have the right to require Borrower specifically to perform its
undertakings in this Section 8.3 whether or not any draws have been made under
any Letter of Credit.  In the event the Administrative Agent or the LC Issuer
makes a demand pursuant to this Section 8.3, and Borrower makes the payment
demanded, the Administrative Agent agrees to invest the amount of such payment
for the account of Borrower and at Borrower’s risk and direction in short-term
Investments acceptable to the Administrative Agent.  The Administrative Agent
may at any time or from time to time after funds are deposited in the LC
Collateral Account, apply such funds to the payment of Obligations and any other
amounts as shall from time to time have become due and payable by Borrower to
the Lenders or the LC Issuer under the Loan Documents.  At any time while any
Default is continuing, neither Borrower nor any Person claiming on behalf of or
through Borrower shall have a right to withdraw any of the funds held in the LC
Collateral Account.  After all of the Obligations have been indefeasibly paid in
full and the Commitments have been terminated, any funds remaining on the LC
Collateral
 

 
50

--------------------------------------------------------------------------------

 

Account shall be returned by the Administrative Agent to Borrower or paid to
whomever may be legally entitled thereto at such time.
 
8.4.           Subrogation.  The LC Issuer shall, to the extent of any payments
made by the LC Issuer under any Letter of Credit, be subrogated to all rights of
the beneficiary of such Letter of Credit as to all obligations of Borrower and
its Subsidiaries with respect to which such payment shall have been made by the
LC Issuer.
 
8.5.           Amendments.  Subject to the provisions of this Article VIII, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and Borrower may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or Borrower hereunder or
waiving any Default or failure to fulfill any condition under Article IV
hereunder; provided, however, that no such supplemental agreement shall, without
the consent of each Lender:
 
 
(i)
Extend the final maturity of any Loan, or extend the expiry date of any Letter
of Credit to a date after the Commitment Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any reimbursement obligation in
respect of any Letter of Credit, or reduce the rate or extend the time of
payment of interest or fees thereon or any reimbursement obligation in respect
of any Letter of Credit.

 
 
(ii)
Reduce the percentage specified in the definition of Required Lenders.

 
 
(iii)
Extend the Commitment Termination Date or increase the amount of the Commitment
of any Lender hereunder or the commitment of the LC Issuer to issue Letters of
Credit or permit Borrower to assign its rights under this Agreement.

 
 
(iv)
Amend this Section 8.5.

 
 
(v)
Amend, modify or waive Article XIII or release Guarantor from its obligations
thereunder.

 
 
(vi)
Waive compliance with the conditions set forth in Section 4.1.

 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  No amendment to any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer.  The Administrative
Agent may waive payment of the fee required under Section 12.2.4 without
obtaining the consent of any other party to this Agreement.  Notwithstanding
anything to the
 
contrary herein, the Fee Letters may be amended or otherwise modified with the
consent of the parties thereto, without requiring the consent of any other
Lender.
 
8.6.           Preservation of Rights.  No delay or omission of the
Administrative Agent, the LC Issuer or any Lender to exercise any power or right
under the Loan Documents shall impair
 

 
51

--------------------------------------------------------------------------------

 

such power or right or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any power or right
shall not preclude other or further exercise thereof or the exercise of any
other power or right.  No Credit Extension hereunder shall constitute a waiver
of any of the conditions of any Lender’s or the LC Issuer’s obligation to make
further Credit Extensions, nor, in the event Borrower is unable to satisfy any
such condition, shall a waiver of such condition in any one instance have the
effect of precluding any Lender or the LC Issuer from thereafter declaring such
inability to be a Default hereunder.  No course of dealing shall be binding upon
the Administrative Agent, the LC Issuer or any Lender.  No waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
shall be valid unless in writing and signed by the Persons required pursuant to
Section 8.5, and then only to the extent in such writing specifically set
forth.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against Borrower or Guarantor or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with this Article VIII for the
benefit of all the Lenders and the LC Issuer; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) the LC Issuer from exercising the rights and remedies that inure to its
benefit (solely in its capacity as LC Issuer) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.1 (subject to the terms of Section 11.2) or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to Borrower or Guarantor under any
bankruptcy or insolvency; and provided, further, that if at any time there is no
Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.1 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 11.2, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1.           Survival of Representations.  All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default or Unmatured Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
 
9.2.           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to
 

 
52

--------------------------------------------------------------------------------

 

Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3.           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
 
9.4.           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among Borrower, Guarantor, the Administrative Agent, the LC
Issuer and the Lenders and supersede all prior agreements and understandings
among Borrower, Guarantor, the Administrative Agent, the LC Issuer and the
Lenders relating to the subject matter thereof other than the Fee Letter.
 
9.5.           Several Obligations; Benefits of this Agreement.  The obligations
of the Lenders hereunder to make Revolving Loans, to fund participations in
Letters of Credit and to make payments pursuant to Section 9.6(c) are several
and not joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.6(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.6(c).  This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided, however, that
the parties hereto expressly agree that the Arrangers shall enjoy the benefits
of Sections 9.1, 9.6, 9.10 and 9.16 to the extent specifically set forth therein
and each Arranger shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.
 
9.6.           Expenses; Indemnification.  
 
(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including, without limitation, the reasonable fees, charges and disbursements
of counsel for the Administrative Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the LC
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
LC Issuer (including, without limitation, the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the LC Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or the LC Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including, without limitation, its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including, without limitation, all such out-of-pocket
 

 
53

--------------------------------------------------------------------------------

 

expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           Indemnification by Borrower.  Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the LC Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or Guarantor arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including, without limitation, in respect of any matters addressed in Section
3.5), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including, without limitation, any refusal by the LC Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by Borrower or any
of its Subsidiaries, or any Environmental Liability related in any way to
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or Guarantor, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or Guarantor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or Guarantor has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the LC Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the LC Issuer or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative
 

 
54

--------------------------------------------------------------------------------

 

Agent (or any such sub-agent) or the LC Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or LC Issuer in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 9.5.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, Borrower shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the LC Issuer, the replacement of
any Lender, the termination of the Aggregate Commitment and the repayment,
satisfaction or discharge of all the other Obligations.
 
9.7.           Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
 
9.8.           Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.
 
9.9.           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10.                      Nonliability of Lenders.  The relationship between
Borrower on the one hand and the Lenders, the LC Issuer and the Administrative
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have
any fiduciary responsibility to Borrower.  Neither the Administrative Agent, any
Arranger, the LC Issuer nor any Lender undertakes any responsibility to Borrower
to review
 

 
55

--------------------------------------------------------------------------------

 

or inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.  Borrower agrees that neither the Administrative Agent,
any Arranger, the LC Issuer nor any Lender shall have liability to Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Administrative Agent, any Arranger, the LC Issuer nor any Lender shall have any
liability with respect to, and Borrower hereby waives, releases and agrees not
to sue for, any special, indirect or consequential damages suffered by Borrower
in connection with, arising out of, or in any way related to the Loan Documents
or the transactions contemplated thereby.
 
9.11.                      Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the LC
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including, without limitation, any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any assignee invited to be a Lender under Section 2.19 or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations, (g) with the consent of Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the LC Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower.  For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the LC Issuer on a nonconfidential
basis prior to disclosure by Borrower or any Subsidiary, provided that, in the
case of information received from Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of the Administrative Agent,
the Lenders and the LC Issuer acknowledges that (a) the Information may include
material non-public information concerning Borrower or a Subsidiary, as the case
may be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-
 

 
56

--------------------------------------------------------------------------------

 

public information in accordance with applicable law, including, without
limitation, United States Federal and state securities laws.
 
9.12.                      Nonreliance.  Each Lender hereby represents that it
is not relying on or looking to any margin stock (as defined in Regulation U)
for the repayment of the Credit Extensions provided for herein.
 
9.13.                      Disclosure.  The Lenders hereby (i) acknowledge and
agree that Bank of America and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with Borrower
and its Affiliates, and (ii) waive any liability of Bank of America or such
Affiliate of Bank of America to Borrower or any Lender, respectively, arising
out of or resulting from such investments, loans or relationships other than
liabilities arising out of the gross negligence or willful misconduct of Bank of
America or its Affiliates.
 
9.14.                      USA PATRIOT Act.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify Borrower in accordance with the Act.  Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.
 
9.15.                      Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 
9.16.                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of Borrower and Guarantor acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger are arm’s-length commercial transactions between Borrower,
Guarantor and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (ii) each of Borrower
and Guarantor has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) Borrower and
Guarantor is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents; (b) (i) the Administrative Agent and the Arranger each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be
 

 
57

--------------------------------------------------------------------------------

 

acting as an advisor, agent or fiduciary for Borrower, Guarantor or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent nor the Arranger has any obligation to Borrower, Guarantor or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, Guarantor and their
respective Affiliates, and neither the Administrative Agent nor the Arranger has
any obligation to disclose any of such interests to Borrower, Guarantor or any
of their respective Affiliates.  To the fullest extent permitted by law, each of
Borrower and Guarantor hereby waives and releases any claims that it may have
against the Administrative Agent and the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
10.1.                      Appointment and Authority.  Each of the Lenders and
the LC Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the LC Issuer, and neither Borrower
nor Guarantor shall have rights as a third party beneficiary of any of such
provisions.
 
10.2.                      Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
 
10.3.                      Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Unmatured Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or
 

 
58

--------------------------------------------------------------------------------

 

percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.5 and 8.1) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Unmatured Default unless and
until notice describing such Default or Unmatured Default is given to the
Administrative Agent by Borrower, a Lender or the LC Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
10.4.                      Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the LC Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the LC Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the LC Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 

 
59

--------------------------------------------------------------------------------

 

10.5.                      Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
10.6.                      Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the LC Issuer and Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the LC Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the LC
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor.  After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 9.6 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring LC Issuer, (b) the retiring LC Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (c) the successor LC Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring LC Issuer to effectively assume the obligations of
the retiring LC Issuer with respect to such Letters of Credit.
 

 
60

--------------------------------------------------------------------------------

 

10.7.                      Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the LC Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the LC Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
10.8.                      Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower, Guarantor or any Subsidiary, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.5, 2.17 and 9.6) allowed in such judicial
proceedings; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.5, 2.17 and 9.6.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization,
 
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
 
10.9.                      No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Bookrunners, Arrangers or Co-Syndication
Agents listed on the cover page hereof shall have
 

 
61

--------------------------------------------------------------------------------

 

any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the LC Issuer hereunder.
 
ARTICLE XI
 
SETOFF; RATABLE PAYMENTS
 
11.1.                      Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of Borrower may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
 
11.2.                      Ratable Payments.  If any Lender, whether by setoff
or otherwise, has payment made to it upon its Loans and other credit exposure
hereunder (other than payments received pursuant to Section 3.1, 3.2, 3.4 or
3.5) in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure.  If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure.  In
case any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.
 
ARTICLE XII
 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1.                      Successors and Assigns Generally.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
neither Borrower nor Guarantor may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.2, (ii) by way of participation in
accordance with the provisions of Section 12.4 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of Section 12.6
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 12.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the LC Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 

 
62

--------------------------------------------------------------------------------

 

12.2.                      Assignments by Lenders.  Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including, without limitation, for purposes of this Section 12.2,
participations in LC Obligations) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
12.2.1.                      Minimum Amounts.
 
(a)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(b)           in any case not described in Section 12.2.1(a), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 unless each of the Administrative Agent and, so long as
no Default has occurred and is continuing, Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
 
12.2.2.                      Proportionate Amounts.  Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitment assigned.
 
12.2.3.                      Required Consents.  No consent shall be required
for any assignment except to the extent required by Section 12.2.1(b) and, in
addition:
 
(a)           the consent of Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (i) a Default has occurred and is
continuing at the time of such assignment or (ii) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund;
 
(b)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
 
(c)           the consent of the LC Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 

 
63

--------------------------------------------------------------------------------

 

12.2.4.                      Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
12.2.5.                      No Assignment to Borrower.  No such assignment
shall be made to Borrower or any of Borrower’s Affiliates or Subsidiaries.
 
12.2.6.                      No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.3 below, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.1, 3.2, 3.4, 3.5 and 9.6 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.4.


12.3.                      Register.  The Administrative Agent, acting solely
for this purpose as an agent of Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and LC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
 
12.4.                      Participations.  Any Lender may at any time, without
the consent of, or notice to, Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, the Administrative Agent,
the Lenders
 

 
64

--------------------------------------------------------------------------------

 

and the LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 8.5 that affects such Participant.  Subject to Section 12.5, Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.1,
3.2 and 3.4 and 3.5 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 12.2.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.1 as
though it were a Lender, provided such Participant agrees to be subject to
Section 11.2 as though it were a Lender.


12.5.                      Limitations upon Participant Rights.  A Participant
shall not be entitled to receive any greater payment under Section 3.1, 3.2 or
3.5 than the applicable Lender would have been entitled to receive with respect
to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Borrower’s prior written
consent.  A Participant that would be a Non-U.S. Lender if it were a Lender
shall not be entitled to the benefits of Section 3.5 unless Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of Borrower, to comply with Sections 3.5(iv) and (v) as though it
were a Lender.
 
12.6.                      Certain Pledges.  Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
12.7.                      Resignation as LC Issuer after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
Section 12.2 above, Bank of America may, upon 30 days’ notice to Borrower and
the Lenders, resign as LC Issuer.  In the event of any such resignation as LC
Issuer, Borrower shall be entitled to appoint from among the Lenders a successor
LC Issuer hereunder; provided, however, that no failure by Borrower to appoint
any such successor shall affect the resignation of Bank of America as LC
Issuer.  If Bank of America resigns as LC Issuer, it shall retain all the
rights, powers, privileges and duties of the LC Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
LC Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.17.3.  Upon the appointment of a successor LC
Issuer, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and (b) the
successor LC Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Bank of
 

 
65

--------------------------------------------------------------------------------

 

America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
 
ARTICLE XIII
 
GUARANTY
 
13.1.                      Guaranty.  For valuable consideration, the receipt of
which is hereby acknowledged, and to induce the Lenders to make advances to
Borrower and to participate in Letters of Credit and to induce the LC Issuer to
issue Letters of Credit, Guarantor hereby absolutely and unconditionally
guarantees prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of any and all
Obligations of Borrower to the Administrative Agent, the Lenders, the LC Issuer
and any holder of a Note, or any of them, under or with respect to the Loan
Documents, whether for principal, interest, fees, expenses or otherwise, in each
case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due
(collectively, the “Guaranteed Obligations”).  Additionally, Guarantor agrees to
reimburse the Administrative Agent, the Lenders and the LC Issuer for any costs
incurred in enforcing this Article XIII against Guarantor.  Any term or
provision of this Article XIII to the contrary notwithstanding, the aggregate
maximum amount of the Guaranteed Obligations for which Guarantor shall be liable
shall not exceed the maximum amount for which Guarantor can be liable without
rendering this Agreement or any other Loan Document as it relates to Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer.
 
13.2.                      Waivers.  Guarantor waives notice of the acceptance
of this guaranty and of the extension or continuation of the Guaranteed
Obligations or any part thereof.  Guarantor further waives presentment, protest,
notice of notices delivered or demand made on Borrower or action or delinquency
in respect of the Guaranteed Obligations or any part thereof, including any
right to require the Administrative Agent and the Lenders to sue Borrower, any
other guarantor or any other Person obligated with respect to the Guaranteed
Obligations or any part thereof, or otherwise to enforce payment thereof against
any collateral securing the Guaranteed Obligations or any part thereof, and
provided further that if at any time any payment of any portion of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise,
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had not been made and whether or
not the Administrative Agent or the Lenders are in possession of this
guaranty.  The Administrative Agent, the LC Issuer and the Lenders shall have no
obligation to disclose or discuss with Guarantor their assessments of the
financial condition of Borrower.
 
13.3.                      Guaranty Absolute.  This guaranty is a guaranty of
payment and not of collection, is a primary obligation of Guarantor and not
merely one of surety, and the validity and enforceability of this guaranty shall
be absolute and unconditional irrespective of, and shall not be impaired or
affected by any of the following: (a) any extension, modification or renewal of,
or indulgence with respect to, or substitutions for, the Guaranteed Obligations
or any part thereof or any agreement relating thereto at any time; (b) any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any
 

 
66

--------------------------------------------------------------------------------

 

agreement relating thereto, or any collateral; (c) any waiver of any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto or with respect to any collateral; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral, any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligation of any Person with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to any collateral; (f) the
application of payments received from any source to the payment of obligations
other than the Guaranteed Obligations, any part thereof or amounts which are not
covered by this guaranty even though the Administrative Agent, the LC Issuer and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of Borrower or the insolvency,
bankruptcy or any other change in the legal status of Borrower; (h) the change
in or the imposition of any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of Guarantor or Borrower to maintain in full force, validity or effect
or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this guaranty, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
guaranty; (j) the existence of any claim, setoff or other rights which Guarantor
may have at any time against Borrower or any other Person in connection herewith
or an unrelated transaction; or (k) any other circumstance, whether or not
similar to any of the foregoing, which could constitute a defense to a
guarantor, including without limitation all defenses based on suretyship or
impairment of collateral; all whether or not Guarantor shall have had notice or
knowledge of any act or omission referred to in the foregoing clauses (a)
through (k) of this Section.  It is agreed that Guarantor’s liability hereunder
is several and independent of any other guaranties or other obligations at any
time in effect with respect to the Guaranteed Obligations or any part thereof
and that Guarantor’s liability hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guaranties
or other obligations or any provision of any applicable law or regulation
purporting to prohibit payment by Borrower of the Guaranteed Obligations in the
manner agreed upon by Borrower and the Administrative Agent, the LC Issuer and
the Lenders.
 
13.4.                      Acceleration.  Guarantor agrees that, as between
Guarantor on the one hand, and the Lenders, the LC Issuer and the Administrative
Agent, on the other hand, the obligations of Borrower guaranteed under this
Article XIII may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 8.1 hereof for
purposes of this Article XIII, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting Borrower or otherwise)
preventing such declaration as against Borrower and that, in the event of such
declaration or automatic acceleration, such obligations (whether or not due and
payable by Borrower) shall forthwith become due and payable by Guarantor for
purposes of this Article XIII.
 
13.5.                      Marshaling; Reinstatement.  None of the Lenders nor
the LC Issuer nor the Administrative Agent nor any Person acting for or on
behalf of the Lenders, the LC Issuer or the Administrative Agent shall have any
obligation to marshal any assets in favor of Guarantor or
 

 
67

--------------------------------------------------------------------------------

 

against or in payment of any or all of the Guaranteed Obligations.  If
Guarantor, Borrower or any other guarantor of all or any part of the Guaranteed
Obligations makes a payment or payments to any Lender, the LC Issuer or the
Administrative Agent, or any Lender, the LC Issuer or the Administrative Agent
receives any proceeds of collateral, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to Borrower, Guarantor, such other
guarantor or any other Person, or their respective estates, trustees, receivers
or any other party, including, without limitation, Guarantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Guaranteed Obligations
which has been paid, reduced or satisfied by such amount shall be reinstated and
continued in full force and effect as of the time immediately preceding such
initial payment, reduction or satisfaction.
 
13.6.                      Delay of Subrogation.  Notwithstanding any payment
made by or for the account of Guarantor pursuant to this Article XIII, Guarantor
shall not be subrogated to any right of the Administrative Agent or any Lender,
or have any right to obtain reimbursement from Borrower, until such time as the
Administrative Agent and each Lender shall have received final payment in cash
of the full amount of the Guaranteed Obligations.
 
ARTICLE XIV
 
NOTICES
 
14.1.                      Notices; Effectiveness; Electronic Communication.  
 
14.1.1.                      Notices Generally.  Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in Section 14.1.2 below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
 
(a)           if to Borrower, the Administrative Agent or the LC Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 14.1; and
 
(b)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in Section 14.1.2 below, shall be effective as provided in Section
14.1.2.



 
68

--------------------------------------------------------------------------------

 

14.1.2.                      Electronic Communications.  Notices and other
communications to the Lenders and the LC Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the LC Issuer
pursuant to Article II if such Lender or the LC Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


14.1.3.                      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE
PLATFORM.
 
In no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Borrower, any Lender,
the LC Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Borrower, any Lender, the LC Issuer
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


14.1.4.                      Change of Address, Etc.  Each of Borrower, the
Administrative Agent and the LC Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change
 

 
69

--------------------------------------------------------------------------------

 

its address, telecopier or telephone number for notices and other communications
hereunder by notice to Borrower, the Administrative Agent and the LC Issuer.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.
 
14.1.5.                      Reliance by Administrative Agent, LC Issuer and
Lenders. The Administrative Agent, the LC Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Borrowing
Notices) purportedly given by or on behalf of Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  Borrower shall indemnify the Administrative Agent, the LC Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
14.2.                      Change of Address.  Borrower, the Administrative
Agent and any Lender may each change the address for service of notice upon it
by a notice in writing to the other parties hereto.
 
ARTICLE XV

 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by Borrower, Guarantor, the Administrative
Agent, the LC Issuer and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.  Electronic records of executed Loan Documents maintained by the
Lenders shall deemed to be originals.
 

 
70

--------------------------------------------------------------------------------

 

ARTICLE XVI
 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
16.1.                      CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
16.2.                      CONSENT TO JURISDICTION.  EACH OF BORROWER AND
GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH OF BORROWER AND GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS
AGAINST BORROWER OR GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY BORROWER OR GUARANTOR AGAINST THE ADMINISTRATIVE AGENT,
THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC
ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT
ONLY IN A COURT IN CHICAGO, ILLINOIS.
 
16.3.                      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 

 
71

--------------------------------------------------------------------------------

 

[Signatures Follow]
 

 
72

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantor, the Lenders, the LC Issuer, the
Syndication Agents and the Administrative Agent have executed this Agreement as
of the date first above written.
 

 
BORROWER:
       
VECTREN CAPITAL, CORP.
       
By:
/s/ Robert L. Goocher
 
Name:
Robert L. Goocher
 
Title:
Vice President and Treasurer
             
GUARANTOR:
       
VECTREN CORPORATION
 
By:
/s/ Robert L. Goocher
 
Name:
Robert L. Goocher
 
Title:
Vice President and Treasurer




 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Kristine Thennes
 
Name:
Kristine Thennes
 
Title:
Vice President




 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as the LC Issuer
       
By:
/s/ Carlos Morales
 
Name:
Carlos Morales
 
Title:
Vice President












 
 

--------------------------------------------------------------------------------

 




 
BANK OF AMERICA, N.A., as a Lender
       
By:
/s/ Carlos Morales
 
Name:
Carlos Morales
 
Title:
Vice President






 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK, N.A., Individually and as Co-Syndication Agent
       
By:
/s/ Jennifer Fitzgerald
 
Name:
Jennifer Fitzgerald
 
Title:
Associate




 
 

--------------------------------------------------------------------------------

 




 
UNION BANK OF CALIFORNIA, N.A., Individually and as Co-Syndication Agent
       
By:
/s/ Susan K. Johnson
 
Name:
Susan K. Johnson
 
Title:
Vice President




 
 

--------------------------------------------------------------------------------

 




 
MIZUHO CORPORATE BANK (USA)
       
By:
/s/ Leon Mo
 
Name:
Leon Mo
 
Title:
Senior Vice President




 
 

--------------------------------------------------------------------------------

 




 
FIFTH THIRD BANK
       
By:
/s/ Dwight E. Hamilton
 
Name:
Dwight E. Hamilton
 
Title:
Sr. Vice President




 
 

--------------------------------------------------------------------------------

 




 
NATIONAL CITY BANK
       
By:
/s/ Tracy J. Venable
 
Name:
Tracy J. Venable
 
Title:
Senior Vice President








 
 

--------------------------------------------------------------------------------

 




 
OLD NATIONAL BANK
       
By:
/s/ Jennifer S. Barchet
 
Name:
Jennifer S. Barchet
 
Title:
Assistant Vice President








 
 

--------------------------------------------------------------------------------

 

PRICING SCHEDULE




Pricing
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Applicable Margin for Eurodollar Advances
0.545%
0.650%
0.750%
1.100%
1.300%
1.700%
Applicable Margin for Floating Rate Advances
0.00%
0.00%
0.00%
0.00%
0.00%
0.00%
Applicable Fee Rate
(Facility Fee)
0.08%
0.10%
0.125%
0.150%
0.20%
0.30%
Applicable Fee Rate
(LC Fee)
0.545%
0.650%
0.750%
1.100%
1.300%
1.700%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
“Level I Status” exists at any date if, on such date, Guarantor’s Moody’s Rating
is A2 or better or Guarantor’s S&P Rating is A or better.
 
“Level II Status” exists at any date if, on such date, (i) Guarantor has not
qualified for Level I Status and (ii) Guarantor’s Moody’s Rating is A3 or better
or Guarantor’s S&P Rating is A- or better.
 
“Level III Status” exists at any date if, on such date (i) Guarantor has not
qualified for Level I Status or Level II Status and (ii) Guarantor’s Moody’s
Rating is Baa1 or better and Guarantor’s S&P Rating is BBB+ or better.
 
“Level IV Status” exists at any date if, on such date (i) Guarantor has not
qualified for Level I Status, Level II Status or Level III Status and (ii)
Guarantor’s Moody’s Rating is Baa2 or better and Guarantor’s S&P Rating is BBB
or better.
 
“Level V Status” exists at any date if, on such date (i) Guarantor has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) Guarantor’s Moody’s Rating is Baa3 or better and Guarantor’s S&P
Rating is BBB- or better.
 
“Level VI Status” exists at any date if, on such date, Guarantor has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
 
“Moody’s Rating” means, at any time, the corporate credit rating (without
third-party credit enhancement) issued by Moody’s and then in effect or the
issuer’s rating issued by Moody’s and then in effect with respect to Guarantor.
 

 
 

--------------------------------------------------------------------------------

 

“Rating” means the S&P Rating or the Moody’s Rating.
 
“S&P Rating” means, at any time, the corporate credit rating (without
third-party credit enhancement) issued by S&P and then in effect or the issuer’s
rating issued by S&P and then in effect with respect to Guarantor.
 
“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status or Level VI Status.
 
On the date hereof, Guarantor has qualified for Level II Status.
 
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on Guarantor’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time Guarantor has no Moody’s Rating or no S&P Rating, but
has a Rating, the Status shall be determined based on the Rating that is then in
effect.  If at any time Guarantor has no Moody’s Rating and has no S&P Rating,
Level VI Status shall exist.  If Guarantor is split rated and the rating
differential is two credit rating levels or more, then the intermediate credit
rating at the midpoint (or, if there is no midpoint, the higher of the two
credit ratings) shall apply.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


COMMITMENTS



 
Lender
 
Commitment
   
Bank of America, N.A.
  $ 25,000,000.00    
JPMorgan Chase Bank, N.A.
  $ 25,000,000.00    
Union Bank of California, N.A.
  $ 25,000,000.00    
Mizuho Corporate Bank (USA)
  $ 15,000,000.00    
Fifth Third Bank
  $ 10,000,000.00    
National City Bank
  $ 10,000,000.00    
Old National Bank
  $ 10,000,000.00                                        
Total
  $ 120,000,000.00  

 
 
 

 
I-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.7
 
LITIGATION
 
Environmental Matters
 
Clean Air Act Initiatives
 
In March of 2005 USEPA finalized two new air emission reduction regulations. The
Clean Air Interstate Rule (CAIR) is an allowance cap and trade program requiring
further reductions in Nitrogen Oxides (NOx) and Sulfur Dioxide (SO2) emissions
from coal-burning power plants. The Clean Air Mercury Rule (CAMR) is an
allowance cap and trade program requiring further reductions in mercury
emissions from coal-burning power plants. However, on February 8, 2008, the US
Court of Appeals for the District of Columbia vacated the federal CAMR
regulations and on July 11, 2008, the same court vacated the federal CAIR
regulations. At this time it is uncertain how this decision will affect
Indiana's implementation plans for those regulations. Utilization of the
Guarantor's inventory of NOx and SO2 allowances may also be impacted by these
decisions; however, most of these allowances were granted to the Guarantor at
zero cost, so a reduction in carrying value is not expected.
 
To comply with Indiana's implementation plan of the Clean Air Act of 1990 and to
comply with potential future regulations of mercury and further NOx and SO2,
reductions, Guarantor's utility subsidiary, Southern Indiana Gas and Electric
Company (“SIGECO”) has the Indiana Utility Regulatory Commission (“IURC”)
authority to invest in clean coal technology. Using this authorization, SIGECO
has invested approximately $307 million in pollution control equipment,
including Selective Catalytic Reduction (SCR) systems and fabric filters. SCR
technology is the most effective method of reducing NOx emissions where high
removal efficiencies are required and fabric filters control particulate matter
emissions. These investments were included in rate base for purposes of
determining new base rates that went into effect on August 15, 2007. Prior to
being included in base rates, return on investments made and recovery of related
operating expenses were recovered through a rider mechanism.
 
Further, the IURC granted SIGECO authority to invest in an SO2 scrubber at its
generating facility that is jointly owned with ALCOA (SIGECO's portion is 150
MW). The order, as updated with an increased spending level, allows SIGECO to
recover an approximate 8 percent return on up to $92 million, excluding AFUDC,
in capital investments through a rider mechanism which is updated every six
months for actual costs incurred. SIGECO may file periodic updates with the IURC
requesting modification to the spending authority. As of June 30, 2008, SIGECO
has invested approximately $73 million in this project. SIGECO expects the SO2
scrubber will be operational by early 2009. At that time, operating expenses
including depreciation expense associated with the scrubber are expected to be
recovered through a rider mechanism.
 
Once the SO2 scrubber is operational, SIGECO’s coal fired generating fleet will
be 100 percent scrubbed for SO2 and 90 percent controlled for NOx. SIGECO’s
investments in scrubber, SCR and fabric filter technology allows for compliance
with existing regulations that are unaffected by these recent court decisions
and should position it to comply with future

 
 

--------------------------------------------------------------------------------

 

 
reasonable pollution control legislation, if and when, reductions in mercury and
further reductions in NOx and SO2, are promulgated by USEPA and/or the District
of Columbia US Court of Appeals rulings are overturned. It is also possible that
CAMR and CAIR regulations being vacated will lead to increased support for the
passage of a multi-pollutant bill in Congress.
 
Legislative Actions and Other Climate Change Initiatives Regarding Climate
Change
 
There are currently several forms of legislation being circulated at the federal
level addressing the climate change issue. The most prominent of these proposals
is the Lieberman-Warner climate change bill, which mandates a cap on greenhouse
gas emissions beginning in 2012 and the auctioning and subsequent trading of
allowances among those that emit greenhouse gases. The Senate was unable to end
debate of Lieberman-Warner bill, and therefore it was removed from the 2008
calendar. Guarantor anticipates continuing federal legislative efforts modeled
on either the Lieberman-Warner cap and trade proposal or a carbon tax.
 
In the absence of federal legislation, several regional initiatives throughout
the United States are in the process of establishing regional cap and trade
programs. While no climate change legislation is pending in the State of
Indiana, the State is an observer of the Midwestern Regional Greenhouse Gas
Reduction Accord, and its legislature debated, but did not pass, renewable
energy portfolio standards in 2007.
 
In April of 2007, the US Supreme Court determined that greenhouse gases meet the
definition of “air pollutant” under the Clean Air Act and ordered the USEPA to
determine whether greenhouse gas emissions from new motor vehicles cause or
contribute to air pollution that may reasonably be anticipated to endanger
public health or welfare. Should the USEPA find such endangerment, it is likely
that major stationary sources will be subject to regulation under the Act. USEPA
has recently released its Advanced Notice of Proposed Rulemaking in which the
agency is soliciting comment as to whether it is appropriate or effective to
regulate greenhouse gas emissions under the Act.
 
Impact of Legislative Actions and Other Initiatives is Unknown
 
If legislation requiring reductions in CO2, and other greenhouse gases or
legislation mandating a renewable energy portfolio standard is adopted, such
regulation could substantially affect both the costs and operating
characteristics of Guarantor's fossil fuel generating plants and nonutility coal
mining operations. At this time and in the absence of final legislation,
compliance costs and other effects associated with reductions in greenhouse gas
emissions or obtaining renewable energy sources remain uncertain. Guarantor has
gathered preliminary estimates of the costs to comply with the Lieberman-Warner
climate change bill. A preliminary investigation demonstrated costs to comply
would be significant, first to operating expenses for the purchase of
allowances, and later to capital expenditures as technology becomes available to
control greenhouse gas emissions. However, these compliance costs estimates are
very sensitive to highly uncertain assumptions, including allowance prices.
Costs to purchase allowances that cap greenhouse gas emissions should be
considered a cost of providing electricity, and as such, Guarantor believes
recovery should be timely reflected in rates charged to customers. Approximately
20 percent of electric volumes sold in 2007 were delivered to municipal and
other wholesale customers. As such, Guarantor has some flexibility to modify the
level of these

 
 

--------------------------------------------------------------------------------

 

 
transactions to reduce overall emissions and reduce costs associated with
complying with new environmental regulations.
 
Environmental Remediation Efforts
 
In the past, Indiana Gas Company, Inc., a subsidiary of Guarantor (“Indiana
Gas”), SIGECO, and others operated facilities for the manufacture of gas. Given
the availability of natural gas transported by pipelines, these facilities have
not been operated for many years. Under currently applicable environmental laws
and regulations, those that operated these facilities may now be required to
take remedial action if certain contaminants are found above the regulatory
thresholds at these sites.
 
Indiana Gas identified the existence, location, and certain general
characteristics of 26 gas manufacturing and storage sites for which it may have
some remedial responsibility. Indiana Gas completed a remedial
investigation/feasibility study (RIFS) at one of the sites under an agreed order
between Indiana Gas and the Indiana Department of Environmental Management
(“IDEM”), and a Record of Decision was issued by the IDEM in January 2000.
Indiana Gas submitted the remainder of the sites to the IDEM's Voluntary
Remediation Program (VRP) and is currently conducting some level of remedial
activities, including groundwater monitoring at certain sites, where deemed
appropriate, and will continue remedial activities at the sites as appropriate
and necessary.
 
Indiana Gas accrued the estimated costs for further investigation, remediation,
groundwater monitoring, and related costs for the sites. While the total costs
that may be incurred in connection with addressing these sites cannot be
determined at this time, Indiana Gas has recorded costs that it reasonably
expects to incur totaling approximately $21 million.
 
The estimated accrued costs are limited to Indiana Gas' share of the remediation
efforts. Indiana Gas has arrangements in place for 19 of the 26 sites with other
potentially responsible parties (PRP), which serve to limit Indiana Gas' share
of response costs at these 19 sites to between 20 percent and 50 percent. With
respect to insurance coverage, Indiana Gas has received and recorded settlements
from all known insurance carriers under insurance policies in effect when these
plants were in operation in an aggregate amount approximating $20 million.
 
In October 2002, SIGECO received a formal information request letter from the
IDEM regarding five manufactured gas plants that it owned and/or operated and
were not enrolled in the IDEM's VRP. In October 2003, SIGECO filed applications
to enter four of the manufactured gas plant sites in IDEM's VRP. The remaining
site is currently being addressed in the VRP by another Indiana utility. SIGECO
added those four sites into the renewal of the global Voluntary Remediation
Agreement that Indiana Gas has in place with IDEM for its manufactured gas plant
sites. That renewal was approved by the IDEM in February 2004. SIGECO is also
named in a lawsuit filed in federal district court in May 2007, involving
another site subject to potential environmental remediation efforts.
 
SIGECO has filed a declaratory judgment action against its insurance carriers
seeking a judgment finding its carriers liable under the policies for coverage
of further investigation and any necessary remediation costs that SIGECO may
accrue under the VRP program and/or related

 
 

--------------------------------------------------------------------------------

 

 
to the site subject to the May 2007 lawsuit. While the total costs that may be
incurred in connection with addressing these sites cannot be determined at this
time, SIGECO has recorded costs that it reasonably expects to incur totaling
approximately $8 million. With respect to insurance coverage, SIGECO has
received and recorded settlements from insurance carriers under insurance
policies in effect when these sites were in operation in an aggregate amount
approximating the costs it expects to incur.


Environmental remediation costs related to Indiana Gas' and SIGECO's
manufactured gas plants and other sites have had no material impact on results
of operations or financial condition since costs recorded to date approximate
PRP and insurance settlement recoveries. While Guarantor's utilities have
recorded all costs which they presently expect to incur in connection with
activities at these sites, it is possible that future events may require some
level of additional remedial activities which are not presently foreseen and
those costs may not be subject to PRP or insurance recovery.
 
 
 
 
 

5.7-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.8
 
SUBSIDIARIES AND OTHER INVESTMENTS
 


Investment
In
 
Jurisdiction of
Organization
 
Owned
By
 
Percent
Ownership
IEI Capital Corp.
 
Indiana
 
Vectren Capital, Corp.
 
100%
             

 
 
 
 
 

 

  5.8-1
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14
 
INDEBTEDNESS AND LIENS
 
(A)           Liens

 
None.
 
 
(B)           Existing Indebtedness
 
 
1.
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Old National Bank in favor of Black Panther Mining, LLC in the
amount of $2,280,000.

 
 
 
2.
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Old National Bank in favor of Black Panther Mining, LLC in the
amount of $2,890,000.

 
 
3.
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Old National Bank in favor of Vigo Coal in the amount of
$1,500,000.

 
 
4.
Reimbursement Obligations of Miller Pipeline, a subsidiary of Vectren
Corporation, in connection with a letter of credit issued by Bank of America in
favor of Zurich Insurance in the amount of $2,700,000.

 
 
5.
Reimbursement Obligations of Miller Pipeline, a subsidiary of Vectren
Corporation, in connection with a letter of credit issued by Bank of America in
favor of Liberty Insurance in the amount of $2,800,000.

 
 
6.
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Fifth Third Bank in favor of Liberty Insurance in the amount of
$25,000.

 
 
7.
Reimbursement Obligations of Vectren Corporation in connection with a letter of
credit issued by Fifth Third Bank in favor of Zurich Insurance in the amount of
$1,565,602.

 
 

 

5.14-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.16
 
ENVIRONMENTAL MATTERS
 
See Schedule 5.7, which Schedule is incorporated herein by this reference.
 
 
 
 
 

 

  5.16-1
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.18
 
CERTAIN RESTRICTIONS
 


1.
The payment of cash dividends on SIGECO's common stock to VUHI is, in effect,
restricted by SIGECO's First Mortgage Indenture (the "Mortgage"). The Mortgage
restricts dividends to accumulated surplus available for distribution to common
stock earned subsequent to December 31, 1947 if amounts deducted from earnings
for current repairs and maintenance and provisions for renewals, replacements
and depreciation of all the property of SIGECO are less than amounts specified
in the Mortgage. (Section 1.02 of the Supplemental Indenture dated as of July 1,
1948, as supplemented.) No amount was restricted against cash dividends on
common stock as of December 31, 2007 under this restriction.



 
 
 
 

 
6.18-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE 14.1
 
NOTICE INFORMATION


VECTREN CAPITAL, CORP.


One Vectren Square
Evansville, Indiana  47708
Attention: Robert L. Goocher
Telephone:  (812) 491-4080
FAX:  (812) 491-4346


VECTREN CORPORATION


One Vectren Square
Evansville, Indiana  47708
Attention: Robert L. Goocher
Telephone:  (812) 491-4080
FAX:  (812) 491-4346


BANK OF AMERICA, N.A.,
as Administrative Agent


daily borrowing, conversions and continuations:


Jennifer Ollek
BANK OF AMERICA PLAZA
901 MAIN ST
DALLAS TX 75202
 Telephone:   (214)-209-2642
Fax:  (214)-290-8374
Jennifer.ollek@bankofamerica.com


Other Notices—Financials & Compliance Certificate


Bozena Janociak
Agency Officer
Bank of America
231 South LaSalle Street
Chicago, Illinois  60604
Mail Code: IL1-231-10-41
Telephone:  (312) 828-3597
Fax:  (877) 207-0732
Email: bozena.janociak@BankofAmerica.com

 
14.1-1

--------------------------------------------------------------------------------

 



BANK OF AMERICA, N.A.,
as LC Issuer
 
Issuing Standby Letters of Credit
 


Tai Anh Lu
Bank of America, N.A.
Trade Operations – Los Angeles
1000 W. Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Telephone: (213) 481-7840
Fax: (213) 580-8442
Email: tai_anh.lu@bankofamerica.com
 
Issuing Commercial Letters of Credit
 


Frantz Bellevue
Bank of America, N.A.
Trade Operations – Los Angeles
1000 W. Temple St.
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Telephone: (213) 580-8476
Fax: (213) 457-8841
Email: frantz.bellevue@bankofamerica.com


BANK OF AMERICA, N.A.,
as a Lender


231 S. LaSalle Street
IL 231-06-46
Chicago, IL 60604
Attention:  Carlos Morales
Fax: (312) 828-7393
email: carlos.e.morales@bankofamerica.com




JPMORGAN CHASE BANK, N.A.,
Individually and as Co-Syndication Agent


Notices (other than Borrowing Notices):


600 Travis, 20th Floor
Houston, TX 77030

 
14.1-2

--------------------------------------------------------------------------------

 





Attention:  Robert Traband
Telephone: (713) 216-1081
FAX: (713) 216-8870
Email: robert.traband@jpmorgan.com


Borrowing Notices:


Loan & Agency Services
1111 Fannin 10FL
Houston TX, 77002
Telephone:  (713) 750-2267
FAX:  (713) 427-6307


UNION BANK OF CALIFORNIA, N.A.,
Individually and as Co-Syndication Agent


Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attention: Susan Johnson
Telephone (213) 236-4125
FAX: (213) 236-4096
E-mail: susan.johnson@uboc.com


MIZUHO CORPORATE BANK (USA)
1251 Avenue of the Americas
New York, New York 10020
Attention: Nelson Chang
Telephone: (212) 282-3465
FAX: (212) 282-4488
E-mail: nelson.chang@mizuhocbus.com


FIFTH THIRD BANK
20 NW Third Street
Evansville, Indiana 47739-0001
Attention: Dwight Hamilton
Telephone: (812) 456-3394
FAX: (812) 456-4060
E-mail: Dwight.Hamilton@53.com


NATIONAL CITY BANK
101 W. Washington Street
Indianapolis, IN 46255
Attention: Tracy Venable
Telephone: (317) 267-7066

 
14.1-3

--------------------------------------------------------------------------------

 

FAX: (317) 267-6249
E-mail: tracy.venable@nationalcity.com


OLD NATIONAL BANK
One Main Street, 2nd Floor
Evansville, Indiana 47708
Attention: Jennifer S. Barchet
Telephone: (812) 461-9723
FAX: (812) 464-1262
Email: jennifer.barchet@oldnational.com









 
14.1-4

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF REVOLVING CREDIT NOTE
 
 
$________________________
Date: _________________, 200____
 
Chicago, Illinois
 

FOR VALUE RECEIVED, VECTREN CAPITAL, CORP., an Indiana corporation (“Borrower”),
hereby promises to pay to the order
of                                                   (the “Lender”), or its
assigns, at the main office of BANK OF AMERICA, N.A. (the “Administrative
Agent”), as Administrative Agent under the Agreement (hereinafter defined) in
Chicago, Illinois, or at such other place as the holder hereof may designate in
writing, the principal sum of __________ Dollars ($), or the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to Borrower pursuant
to Article II of the Agreement, in lawful money of the United States of America
and in immediately available funds, together with interest on the unpaid
principal balance existing from time to time at the per annum rates and on the
dates set forth in the Agreement.  Borrower shall pay the principal and accrued
and unpaid interest on the Revolving Loans in full on the Commitment Termination
Date and shall make such mandatory payments as are required to be made under the
terms of Article II of the Agreement.
 
The Lender shall, and is hereby authorized to, record on any schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan under this Note and the date and amount of
each principal payment hereunder.
 
This Note is issued pursuant to, is entitled to the benefit of, and is subject
to the provisions of that certain Credit Agreement dated as of September 11,
2008 among Borrower, Vectren Corporation, the lenders party thereto, including
the Lender, and Bank of America, N.A., as the Administrative Agent for the
Lenders (as the same may be amended from time to time, the “Agreement”), to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including, without limitation, the terms and
conditions under which this Note may be prepaid or its maturity date
accelerated.  This Note is guaranteed, as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof.  Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.
 
Subject to any applicable grace or cure period set forth in the Agreement, if
Borrower fails to make the payment of any installment of principal or interest,
as provided in the Agreement, or upon the occurrence of any other Default, then
in any of such events, or at any time thereafter prior to such Default being
cured, the entire principal balance of this Note, and all accrued and unpaid
interest thereon, irrespective of the maturity date specified herein or in the
Agreement, together with reasonable attorneys’ fees and other costs incurred in
collecting or enforcing payment or performance hereof and with interest from the
date of Default on the unpaid principal balance hereof at the Default rate
specified in Section 2.11 of the Agreement, shall, at the election of the
Required Lenders (except as otherwise provided for automatic acceleration on the
occurrence of certain Defaults specified in the Agreement), and without relief
from valuation and appraisement laws, become immediately due and payable.
 

 
A-1

--------------------------------------------------------------------------------

 

Borrower and all endorsers, guarantors, sureties, accommodation parties hereof
and all other parties liable or to become liable for all or any part of this
indebtedness, severally waive demand, presentment for payment, notice of
dishonor, protest and notice of protest and expressly agree that this Note and
any payment coming due under it may be extended or otherwise modified from time
to time without in any way affecting their liability hereunder.
 
Notice of acceptance of this Note by the Lender is hereby waived.
 
BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS NOTE OR
ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS NOTE OR
ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER ORAL OR WRITTEN, OR ACTIONS
OF BORROWER OR ANY OF THE LENDERS.  BORROWER SHALL NOT SEEK TO CONSOLIDATE, BY
COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY THE LENDERS EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY BORROWER,
THE LENDER AND THE OTHER LENDERS.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its duly
authorized officer as of the day and year first hereinabove written.
 
VECTREN CAPITAL, CORP.
 
By:
 
Its:


 
A-2

--------------------------------------------------------------------------------

 

SCHEDULE OF REVOLVING LOANS
AND PAYMENTS OF PRINCIPAL
 
BORROWER:                                VECTREN CAPITAL, CORP.
NOTE DATED:                                           _________, 200_


Date
 
Principal
Amount
of Loan
 
Type
of Loan
 
Maturity
of Interest
Period
 
Amount of
Principal Repaid
 
Unpaid
Balance
 
Maturity



 
 
 
 
 

 
 
A-3

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF BORROWING NOTICE
 
 


 
Date:  ___________, _____
To:
Bank of America, N.A., as Administrative Agent

 
 
Ladies and Gentlemen:

 
Reference is made to that certain Credit Agreement, dated as of September 11,
2008 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Vectren Capital, Corp. (the “Borrower”),
Vectren Corporation (the “Guarantor”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and LC Issuer.
 
The undersigned hereby requests (select one):
 
o  A borrowing of an Advance
o  A conversion or continuation of an Advance

 
1.
On
 
  (a Business Day).
           
2.
In the amount of $
 
.
           
3.
Comprised of
   
.
   
[Type of Advance requested]
           
4.
For Eurodollar Advances:  with an Interest Period of ______ months.
 

The Advance requested herein complies with the limitations contained in the
second sentence of Section 2.1 of the Agreement.
 


 

 
VECTREN CAPITAL, CORP.
       
By:
   
Name:
   
Title:
 



 
 





B-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
 
 
To:           The Lenders parties to the
 Credit Agreement Described Below
 
This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of September 11, 2008 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among VECTREN CAPITAL, CORP.
(“Borrower”), VECTREN CORPORATION, the lenders party thereto and Bank of
America, N.A., as Administrative Agent for the Lenders.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.
I am the duly elected _____________ of Borrower;
   
2.
I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;
   
3.
The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
   
4.
Schedule I attached hereto sets forth financial data and computations evidencing
compliance with certain covenants of the Agreement, all of which data and
computations are true, complete and correct.

 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this  day of_________, _____.
 

 
VECTREN CAPITAL, CORP.
     
By:
     
Its:

 
 
 

 
C-1 
 

--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of ______, ____ with
Provisions of ____and ____ of
the Agreement
 
 
 
 
 
 

C-2 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


[INTENTIONALLY OMITTED]
 
 
 
 
 
 
 

 
D-1 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities5) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.           Assignor[s]:                                ______________________________



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language. 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language. 
3 Select as appropriate. 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees. 
5 Include all applicable subfacilities.

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
2.
Assignee[s]:
 
 
 
 
 
 
 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
 
 
3.
Borrower(s):
 
 
 
 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement
 
 
 
5.
Credit Agreement:
Credit Agreement, dated as of September 11, 2008, among Vectren Capital, Corp.,
Vectren Corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and LC Issuer
 
 
 
6.
Assigned Interest[s]:
 

 
Assignor[s]6
Assignee[s]7
Facility
Assigned8
Aggregate
Amount of
Commitment/Loans
for all Lenders9
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans10
CUSIP
Number
 
____________
$________________
$_________
 ____________%
 
____________
$________________
$_________
____________%
 ____________
$________________
$_________
 ____________%
 

 
[7.           Trade Date:                                __________________]11
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
ASSIGNEE




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

6 List each Assignor, as appropriate. 
7 List each Assignee, as appropriate. 
8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.). 
9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date. 
10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
[Consented to and]12 Accepted:
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
[Consented to:]13
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement. 
13 To be added only if the consent of Borrower and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


[___________________]14


STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.         Representations and Warranties.


1.1.              Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.


1.2.              Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Sections
12.2.3, 12.2.5 and 12.2.6 of the Credit Agreement (subject to such consents, if
any, as may be required under Section 12.2.6 of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not



--------------------------------------------------------------------------------

14 Describe Credit Agreement at option of Administrative Agent.

 
 

--------------------------------------------------------------------------------

 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.


2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.


3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Illinois.



 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT F
 
FORM OF INCREASE REQUEST
 
__________________, 200____
 
Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
 
Ladies/Gentlemen:
 
Please refer to the Credit Agreement dated as of September 11, 2008 among
Vectren Capital, Corp. (“Borrower”), Vectren Corporation, as Guarantor, various
financial institutions and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
 
In accordance with Section 2.19 of the Credit Agreement, Borrower hereby
requests an increase in the Aggregate Commitment from $__________ to
$__________.  Such increase shall be made by [increasing the Commitment of
____________ from $________ to $________] [adding _____________ as a Lender
under the Credit Agreement with a Commitment of $____________] as set forth in
the letter attached hereto.  Such increase shall be effective three Business
Days after the date that the Administrative Agent accepts the letter attached
hereto or such other date as is agreed among Borrower, the Administrative Agent
and the [increasing] [new] Lender.
 


 

 
Very truly yours,
 
VECTREN CAPITAL, CORP.
       
By:
   
Name:
   
Title:
 




 
F-1

--------------------------------------------------------------------------------

 

Acknowledged.  The obligations of the
undersigned under the Credit Agreement
(including Article XIII thereof) shall remain
in full force and effect after the effectiveness
of the foregoing increase in the Aggregate
Commitment.
 


 
VECTREN CORPORATION, as Guarantor
       
By:
   
Name:
   
Title:
   

 
 
 
 

 
 
F-2

--------------------------------------------------------------------------------

 

ANNEX I TO EXHIBIT F
 
_____, 200__
 
Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
 
Ladies/Gentlemen:
 
Please refer to the letter dated __________, 200__ from Vectren Capital, Corp.
(“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.19 of the Credit Agreement dated as of
September 11, 2008 among Borrower, Vectren Corporation, as Guarantor, various
financial institutions and Bank of America, N.A., as Administrative Agent (as
amended, modified, extended or restated from time to time, the “Credit
Agreement”).  Capitalized terms used but not defined herein have the respective
meanings set forth in the Credit Agreement.
 
The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $__________ to $__________ effective on the date
which is three Business Days after the acceptance hereof by the Administrative
Agent or on such other date as may be agreed among Borrower, the Administrative
Agent and the undersigned.
 


 

 
Very truly yours,
 
[NAME OF INCREASING LENDER]
       
By:
   
Title:
 





Accepted as of
_________, 200__
BANK OF AMERICA, N.A.,
    as Administrative Agent
   
By:
 
Name:
 
Title:
 



 

 
F-3

--------------------------------------------------------------------------------

 

ANNEX II TO EXHIBIT F
 
_____, 200__
 
Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below
 
Ladies/Gentlemen:
 
Please refer to the letter dated __________, 200__ from Vectren Capital, Corp.
(“Borrower”) requesting an increase in the Aggregate Commitment from $__________
to $__________ pursuant to Section 2.19 of the Credit Agreement dated as of
September 11, 2008 among Borrower, various financial institutions and Bank of
America, N.A., as Administrative Agent (as amended, modified, extended or
restated from time to time, the “Credit Agreement”).  Capitalized terms used but
not defined herein have the respective meanings set forth in the Credit
Agreement.
 
The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of $__________ effective on the date which is
three Business Days after the acceptance hereof, and consent hereto, by the
Administrative Agent or on such other date as may be agreed among Borrower, the
Administrative Agent and the undersigned.
 
The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by Borrower pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.
 
The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to become a Lender under the
Credit Agreement; and (ii) no notice to, or consent, authorization or approval
of, any Person is required (other than any already given or obtained) for its
due execution and delivery of this letter and the performance of its obligations
as a Lender under the Credit Agreement.
 
The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent may reasonably request in
connection with the transactions contemplated by this letter.
 
 
F-4

--------------------------------------------------------------------------------


 
The following administrative details apply to the undersigned:
 
(A)   
Notice Address:
   
Legal name:
     
Address:
             
Attention:
     
Telephone:
(        )
   
Facsimile:
(        )
         
(B)   
Payment Instructions:
   
Account No.:
     
At:
     
Reference:
     
Attention:
   



 
The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement.
 


 

 
Very truly yours,
 
[NAME OF NEW LENDER]
       
By:
   
Title:
 

 
 
 

 
 
F-5

--------------------------------------------------------------------------------

 



Accepted and consented to as of
______________, 200___
BANK OF AMERICA, N.A.,
  as Administrative Agent
   
By:
 
Name:
 
Title:
 



 
 
 
F-6